Exhibit 10.1

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

ASSET PURCHASE AGREEMENT

between

RTI SURGICAL, INC.,

A&E ADVANCED CLOSURE SYSTEMS, LLC

and

ALTO DEVELOPMENT CORP. (as Guarantor)

dated as of

August 3, 2017

 



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     1  

ARTICLE II PURCHASE, SALE, AND LICENSE

     10  

2.01

   PURCHASE AND SALE OF ASSETS      10  

2.02

   RETENTION OF CERTAIN RIGHTS TO THE INTELLECTUAL PROPERTY ASSETS AND GRANT OF
CERTAIN RIGHTS TO TRADEMARKS      12  

2.03

   EXCLUDED ASSETS      13  

2.04

   ASSUMED LIABILITIES      14  

2.05

   EXCLUDED LIABILITIES      14  

2.06

   PURCHASE PRICE      15  

2.07

   ESCROW ACCOUNT      16  

2.08

   ALLOCATION OF PURCHASE PRICE      17  

2.09

   NON-ASSIGNABLE ASSETS      17  

2.10

   WITHHOLDING TAXES      18  

ARTICLE III CLOSING

     18  

3.01

   CLOSING      18  

3.02

   CLOSING DELIVERABLES      19  

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER

     21  

4.01

   ORGANIZATION AND QUALIFICATION OF SELLER      21  

4.02

   AUTHORITY OF SELLER      21  

4.03

   NO CONFLICTS; CONSENTS      21  

4.04

   MATERIAL CONTRACTS      22  

4.05

   ABSENCE OF CHANGES OR EVENTS      23  

4.06

   TITLE TO PURCHASED ASSETS      24  

4.07

   INTELLECTUAL PROPERTY      24  

4.08

   LEGAL PROCEEDINGS; GOVERNMENTAL ORDERS      26  

4.09

   COMPLIANCE WITH LAWS; PERMITS AND REGISTRATIONS      26  

4.10

   TAXES      27  

4.11

   REAL PROPERTY      28  

4.12

   ENVIRONMENTAL MATTERS      28  

 

i



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

4.13

   EMPLOYEES      29  

4.14

   EMPLOYEE BENEFIT MATTERS      29  

4.15

   FINANCIAL STATEMENTS      31  

4.16

   INVENTORY      31  

4.17

   ABSENCE OF UNDISCLOSED ASSUMED LIABILITIES      31  

4.18

   SUPPLIERS AND CUSTOMERS      32  

4.19

   PRODUCT LIABILITY; PRODUCT WARRANTY      32  

4.20

   SUFFICIENCY OF ASSETS      32  

4.21

   FOOD AND DRUG REGULATORY COMPLIANCE      32  

4.22

   BROKERS      33  

4.23

   510(K) OWNERSHIP      34  

4.24

   NO OTHER REPRESENTATIONS AND WARRANTIES      34  

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER

     34  

5.01

   ORGANIZATION AND AUTHORITY OF BUYER      34  

5.02

   AUTHORITY OF BUYER      33  

5.03

   NO CONFLICTS; CONSENTS      35  

5.04

   BROKERS      35  

5.05

   LEGAL PROCEEDINGS      35  

ARTICLE VI COVENANTS

     35  

6.01

   EMPLOYEES AND EMPLOYEE BENEFITS      35  

6.02

   CONFIDENTIALITY      36  

6.03

   PUBLIC ANNOUNCEMENTS      37  

6.04

   TRANSFER TAXES      37  

6.05

   STRADDLE PERIODS      37  

6.06

   FURTHER ASSURANCES      38  

6.07

   NON-COMPETITION; NON-SOLICITATION      38  

6.08

   MISALLOCATION OF ASSETS      39  

6.09

   REGULATORY COMPLIANCE      39  

6.10

   ACCOUNTS RECEIVABLE AND PAYABLE      41  

6.11

   THORECON FDA CLEARANCE      41  

6.12

   TRANSFER OF STERNAL PRODUCT FILES      41  

 

ii



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

6.13

   SUBORDINATION      41  

ARTICLE VII INDEMNIFICATION

     42  

7.01

   SURVIVAL      42  

7.02

   INDEMNIFICATION BY SELLER      42  

7.03

   INDEMNIFICATION BY BUYER      42  

7.04

   CERTAIN LIMITATIONS      43  

7.05

   INDEMNIFICATION PROCEDURES      44  

7.06

   EXCLUSIVE REMEDIES      46  

ARTICLE VIII MISCELLANEOUS

     47  

8.01

   EXPENSES      47  

8.02

   NOTICES      47  

8.03

   INTERPRETATION      48  

8.04

   HEADINGS      48  

8.05

   SEVERABILITY      48  

8.06

   ENTIRE AGREEMENT      48  

8.07

   SUCCESSORS AND ASSIGNS      48  

8.08

   NO THIRD PARTY BENEFICIARIES      49  

8.09

   AMENDMENT AND MODIFICATION; WAIVER      49  

8.10

   GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL      49  

8.11

   SPECIFIC PERFORMANCE      50  

8.12

   COUNTERPARTS      50  

8.13

   NON-RECOURSE      50  

8.14

   OBLIGATIONS OF GUARANTOR      50  

 

 

Exhibits

 

Exhibit A    Form of Bill of Sale Exhibit B    Form of Assignment and Assumption
Agreement Exhibit C    Form of Contract Manufacturing Agreement Exhibit D   
Form of Transition Services Agreement

 

iii



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

Exhibit E    Form of IP Retention Agreement Exhibit F    Form of Escrow
Agreement Exhibit G    Form of Quality Agreement Exhibit I    Form of IP
Assignment Agreement

 

 

Schedules

1.01(a)

1.01(b)

2.01

2.02(b)

2.03(o)

3.02

4.01

4.03

4.04

4.05

4.07

4.09(b)

4.10

4.13

4.14

4.15

4.16

4.17

4.18(b)

4.18(c)

4.19

4.20

4.21

5.03

6.01

 

 

iv



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”), dated as of August 3, 2017
(the “Closing Date”), is entered into between RTI Surgical, Inc., a Delaware
corporation (“Seller”), A&E Advanced Closure Systems, LLC, a Delaware limited
liability company (“Buyer”), solely in its capacity as guarantor of Buyer, Alto
Development Corp., a New Jersey corporation (“Guarantor”), and solely for
purposes of Section 6.13, Vance Street Capital II, L.P., a Delaware limited
partnership.

RECITALS

WHEREAS, Seller is engaged in the business of designing, manufacturing, selling,
and distributing cable or plate-based products involving the sternum or anterior
ribs in humans (the “Business”); and

WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
and assume from Seller, substantially all the assets of the Business, subject to
the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

The following terms have the meanings specified or referred to in this Article
I:

“510(k) Option” has the meaning set forth in Section 6.09(b).

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, through the ownership of at least fifty-one percent
(51%) of the voting securities.

“Agreement” has the meaning set forth in the preamble.

“Allocation Schedule” has the meaning set forth in Section 2.08.

“Assigned Contracts” has the meaning set forth in Section 2.01(b).

“Assignment and Assumption Agreement” has the meaning set forth in
Section 3.02(a)(ii).

 

1



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

“Assumed Liabilities” has the meaning set forth in Section 2.04.

“Balance Sheet Assets” has the meaning set forth in Section 4.15.

“Balance Sheet Date” has the meaning set forth in Section 4.15.

“Benefit Plan” has the meaning set forth in Section 4.14(a).

“Bill of Sale” has the meaning set forth in Section 3.02(a)(i).

“BSI” means the British Standards Institution.

“[****] Escrow Release Amount” has the meaning set forth in Section 2.07(e).

“Business” has the meaning set forth in the recitals.

“Business Day” means any day except Saturday, Sunday or any other day on which
banks in California or Florida are authorized or required by Law to be closed
for business.

“Buyer” has the meaning set forth in the preamble.

“Buyer Benefit Plans” has the meaning set forth in Section 6.01(b).

“Buyer Indemnitees” has the meaning set forth in Section 7.02.

[****]

“Closing” has the meaning set forth in Section 3.01.

“Closing Date” has the meaning set forth in the preamble.

“Code” means the Internal Revenue Code of 1986, as amended.

“Confidentiality Agreement” means the Confidentiality Agreement, dated as of
April 8, 2016, between Vance Street Capital II, L.P. and Seller.

“Confidential Information” means all information involving or relating to the
Business, regardless of the form in which it is communicated or maintained,
whether or not the information has been marked as “confidential” or
“proprietary”, which contains or otherwise reflects nonpublic information
involving or relating to the Business or the Purchased Assets, including without
limitation all financial data, business practices, business metrics, recruiting
practices, employee lists and personnel information, trade secrets, operating
and other data, reports, forecasts, services and product information, technical,
strategic and customer information.

“Contract Manufacturing Agreement” has the meaning set forth in
Section 3.02(a)(iii).

 

2



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

“Contracts” means all contracts, licenses, instruments, commitments,
undertakings, indentures and other agreements and legally binding arrangements,
whether oral or written.

“Data Room” means the electronic documentation site established by Firmex on
behalf of Seller.

“Deductible” has the meaning set forth in Section 7.04(a).

“Direct Claim” has the meaning set forth in Section 7.05(c).

“Disclosure Schedules” means the Disclosure Schedules delivered by Seller and
Buyer concurrently with the execution and delivery of this Agreement.

“Dollars or $” means the lawful currency of the United States.

“Earn-Out Amount” has the meaning set forth in Section 2.06(c).

“Employees” means those Persons employed by Seller who worked primarily for the
Business immediately prior to the Closing and listed in Section 6.01(a) of the
Disclosure Schedules.

“Encumbrance” means any lien, pledge, mortgage, deed of trust, security
interest, charge, claim, community or other material property interest, lease,
equitable interest, license, option, right of first refusal, right of way,
easement, encroachment or other similar encumbrance, or any restriction or other
encumbrance of any kind or nature whatsoever (whether absolute or contingent).

“Engineering Services Agreement” has the meaning set forth in
Section 3.02(a)(viii).

“Environmental Claim” means any Governmental Order action, suit, claim,
investigation or other legal proceeding by any Person alleging Liability
(including responsibility for the costs of enforcement proceedings,
investigations, cleanup, governmental response, removal or remediation, natural
resources damages, property damages, personal injuries, medical monitoring,
penalties, contribution, indemnification and injunctive relief) arising out of,
based on or resulting from: (a) the presence, Release of, or exposure to, any
Hazardous Materials; or (b) any actual or alleged non-compliance with any
Environmental Law or term or condition of any Environmental Permit.

“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or
(b) concerning the presence of, exposure to, or the management, manufacture,
use, containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term “Environmental Law” includes, without
limitation, the following (including

 

3



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

their implementing regulations and any state analogs): the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended by
the Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et
seq.; the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act of 1976, as amended by the Hazardous and Solid Waste Amendments of
1984, 42 U.S.C. §§ 6901 et seq.; the Federal Water Pollution Control Act of
1972, as amended by the Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the
Toxic Substances Control Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the
Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001
et seq.; the Clean Air Act of 1966, as amended by the Clean Air Act Amendments
of 1990, 42 U.S.C. §§ 7401 et seq.; and the Occupational Safety and Health Act
of 1970, as amended, 29 U.S.C. §§ 651 et seq.

“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.

“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“ERISA Affiliate” means any entity that is considered a single employer with the
Seller or the Business under Section 4001(b) of ERISA or part of the same
“controlled group” as the Seller or the Business for purposes of
Section 302(d)(3) of ERISA.

“Escrow Account” has the meaning set forth in Section 2.07(a).

“Escrow Agent” means Citibank, N.A.

“Escrow Agreement” has the meaning set forth in Section 2.07(a).

“Escrow Amount” is $3,000,000.

“Escrow Release Date” has the meaning set for in Section 2.07(c).

“Excluded Assets” has the meaning set forth in Section 2.03.

“Excluded Liabilities” has the meaning set forth in Section 2.05.

“FDA” means the United States Food and Drug Administration, and any successor
agency(ies) or authority having substantially the same function.

“[****] Escrow Release Amount” has the meaning set forth in Section 2.07(d).

 

4



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

“Field” means all use in humans of cable or plate-based products involving the
sternum or anterior ribs.

“Financial Statements” has the meaning set forth in Section 4.15.

“Fundamental Representations” has the meaning set forth in Section 7.01.

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction. For the avoidance of doubt, notified bodies accredited by a member
state of the European Union pursuant to Directive 93/42/EEC shall be deemed a
Governmental Authority.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Guarantor” has the meaning set forth in the preamble.

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or man-made, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation and polychlorinated biphenyls.

“Indemnified Party” has the meaning set forth in Section 7.04.

“Indemnifying Party” has the meaning set forth in Section 7.04.

“Intellectual Property” means any and all of the following in any jurisdiction
throughout the world: (a) trademarks, service marks, logos, trade dress and
other indicia of source, origin, sponsorship, endorsement or certification,
including all registrations and applications to register the foregoing, and the
goodwill connected with the use of and symbolized by the foregoing;
(b) copyrights, including all registrations and applications to register
copyrights, and works of authorship, whether or not copyrightable; (c) trade
secrets and confidential know-how and other confidential information;
(d) patents and patent applications; and (e) all other intellectual property and
industrial property rights and assets and any associated registrations or
applications, and all rights, interests and protections that are required for
the exercise of any of the foregoing.

 

5



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

“Intellectual Property Agreements” means all licenses, sub-licenses and other
agreements by or through which other Persons grant Seller or Seller grants any
other Persons any exclusive or non-exclusive rights or interests in, to or under
any Intellectual Property that is used in connection with the Business including
those set forth in Section 4.07(a) of the Disclosure Schedules.

“Intellectual Property Assets” means all Intellectual Property that is owned or
controlled by Seller and used in or applicable to the Business and all rights to
sue and recover damages and other remedies for any past, present or future
infringement, dilution, misappropriation or other violation of any such
Intellectual Property. “Intellectual Property Assets” shall not include, whether
expressly, impliedly, or by estoppel, (i) any Intellectual Property not related
to the Business, including, without limitation, the Tutopatch Products and the
Tutoplast Process, (ii) any processes or other methods of manufacture, or any
other Intellectual Property of any kind or nature whatsoever that is neither
required nor used in the conduct of the Business and (iii) any Intellectual
Property that is owned by a third party and used in the conduct of the Business
pursuant to an Intellectual Property Agreement.

“Intellectual Property Registrations” means all Intellectual Property Assets
that are subject to any issuance, registration, application or other filing by,
to or with any Governmental Authority or authorized private registrar in any
jurisdiction, including registered trademarks, issued and reissued patents and
pending applications for any of the foregoing.

“Inventory” has the meaning set forth in Section 2.01(a).

“IP Assignment Agreement” has the meaning set forth in Section 3.02(a)(viii).

“IP Retention Agreement” has the meaning set forth in Section 3.02(a)(v).

“Knowledge of Buyer” or “Buyer’s Knowledge” means the actual knowledge of the
persons listed on Section 1.01(a) of the Disclosure Schedules, after the inquiry
of the individual within the Buyer’s organization with substantive
responsibility over the matter in question.

“Knowledge of Seller” or “Seller’s Knowledge” means the actual knowledge after
the persons listed on Section 1.01(b) of the Disclosure Schedules, after inquiry
of the individual within the Seller’s organization with substantive
responsibility over the matter in question.

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

“Liability” means liabilities, indebtedness or other obligations of any nature,
whether known or unknown, absolute, accrued, contingent, liquidated,
unliquidated or otherwise, due or to become due, and whether or not required to
be reflected on a balance sheet prepared in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

“Losses” means losses, damages, Taxes, Liabilities, costs or expenses, including
reasonable attorneys’ fees and experts fees and expenses.

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to be, individually or in the
aggregate, materially adverse (a) to the business, results of operations,
financial condition or assets of the Business, taken as a whole, or (b) the
ability of Seller to consummate the transactions contemplated hereby; provided,
however, that “Material Adverse Effect” shall not include any event, occurrence,
fact, condition or change, directly or indirectly, arising out of or
attributable to: (i) general economic or political conditions; (ii) conditions
generally affecting the industries in which the Business operates; (iii) any
changes in financial, banking or securities markets in general, including any
disruption thereof and any decline in the price of any security or any market
index or any change in prevailing interest rates; (iv) acts of war (whether or
not declared), armed hostilities or terrorism, or the escalation or worsening
thereof; (v) any action required or permitted by this Agreement or any action
taken (or omitted to be taken) with the written consent of or at the written
request of Buyer; (vi) any changes in applicable Laws or accounting rules
(including GAAP), or the enforcement, implementation or interpretation thereof;
(vii) the announcement, pendency or completion of the transactions contemplated
by this Agreement, including losses or threatened losses of employees,
customers, suppliers, distributors or others having relationships with the
Seller and the Business; (viii) any natural or man-made disaster or acts of God;
or (ix) any failure by the Business to meet any internal or published
projections, forecasts or revenue or earnings predictions (provided that the
underlying causes of such failures (subject to the other provisions of this
definition) shall not be excluded); provided, in each of clauses (i), (ii),
(iii), (iv), (vi) and (viii), except to the extent the Business is substantially
disproportionately affected thereby in a durationally significant manner
relative to participants in the industry and market in which the Business
operates.

“Material Contracts” has the meaning set forth in Section 4.04(a).

“Mixed Contract” means any Assigned Contract that includes products that are not
applicable to the Business and that are listed in Section 2.01(b)(ii) of the
Disclosure Schedules .

“Mixed Product Registrations” means any Permit or Registration for a Sternal
Product issued by a Governmental Authority where (a) the ownership of such
Permit or Registration is directly and legally assignable by Seller to Buyer,
and (b) such Permit or Registration includes indications for use outside the
Field.

“Permits” means all permits, licenses, franchises, approvals, authorizations and
consents required to be obtained from Governmental Authorities.

“Permitted Encumbrances” means (a) liens for Taxes not yet due and payable or
being contested in good faith by appropriate procedures and for which adequate
reserves have been establish in accordance with GAAP; (b) mechanics’, carriers’,
workmen’s, repairmen’s or other like liens arising or incurred in the ordinary
course of business and which are not, individually or in the aggregate, material
to the Business; (c) liens arising under original purchase price

 

7



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

conditional sales contracts and equipment leases with third parties entered into
in the ordinary course of business; and (d) other imperfections of title or
Encumbrances, if any, which do not materially detract from the value of the
property subject thereto or the operation of the Business or the Purchased
Assets.

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

“Product Authorization” means any Permit or Registration for a Sternal Product
issued by a Governmental Authority where (a) such Permit or Registration is not
directly and legally assignable or otherwise transferable by Seller to Buyer,
and (b) obtaining an equivalent Permit or Registration requires Buyer to apply
for, qualify for, and obtain its own Permit or Registration for the Sternal
Product.

“Purchase Price” has the meaning set forth in Section 2.06.

“Purchased Assets” has the meaning set forth in Section 2.01.

“Qualified Benefit Plan” has the meaning set forth in Section 4.14(b).

“Quality Agreement” has the meaning set forth in Section 3.02(a)(vii).

“Registrations” means authorizations, approvals, clearances, licenses, permits,
certificates or exemptions issued by any Governmental Authority (including
510(k) clearances, pre-market notifications, CE Marks, pricing and reimbursement
approvals, labeling approvals, and any registrations (as such registrations may
be known in its applicable jurisdiction)) held by Seller or an Affiliate of
Seller relating to the Business that are required for the research, development,
distribution, marketing, storage, transportation, use and sale of the Purchased
Assets.

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

“Sales Earn-Out” has the meaning set forth in Section 2.06(c).

“Seller” has the meaning set forth in the preamble.

“Seller Indemnitees” has the meaning set forth in Section 7.03.

 

8



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

“Shared Authorizations” has the meaning set forth in Section 6.09(b).

“Statutory Representations” has the meaning set forth in Section 7.01.

“Sternal Products” means the Seller’s cable and plate-based products that are
used in the Field, including associated instrumentation and, for the avoidance
of doubt, the Thorecon family of products and [****] products.

“Straddle Period” has the meaning set forth in Section 6.05.

“Tangible Personal Property” has the meaning set forth in Section 2.01(c).

“Taxes” means (i) all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
escheat or unclaimed property (whether or not considered a tax under applicable
law) customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto (or with respect to any failure to timely or properly file any Tax
Return) and any interest in respect of such additions or penalties and (ii) any
liability for items described in clause (i) payable by reason of contract
(including any tax sharing, tax indemnification, or tax allocation agreement),
assumption, transferee, successor or similar liability (including bulk transfer
or similar Laws), operation of law (including pursuant to Treasury Regulations
Section 1.1502-6 or any predecessor or successor thereof or any analogous or
similar state, local, or foreign Law) or otherwise.

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document required to be filed with
respect to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.

“Third Party Claim” has the meaning set forth in Section 7.05(a).

“Thorecon Amount” has the meaning set forth in Section 2.06(b).

“Transaction Documents” means this Agreement, the Bill of Sale, the Assignment
and Assumption Agreement, the Contract Manufacturing Agreement, the Escrow
Agreement, the Transition Services Agreement, the IP Retention Agreement, the
Quality Agreement, the Engineering Services Agreement, and the other agreements,
instruments and documents required to be delivered at the Closing.

“Transferred Employee” has the meaning set forth in Section 6.01(a).

“Transferred Records” has the meaning set forth in Section 2.01(f).

“Transition Services Agreement” has the meaning set forth in
Section 3.02(a)(iv).

 

9



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

“Trauma” means physical injuries of sudden onset not caused by medical
examination or treatment (for example, damage to the sternum or anterior ribs
done by a cardiothoracic surgeon to gain access to an organ in the human thorax
is not deemed to be Trauma).

“Tutopatch Products” means Seller’s proprietary Tutopatch® extracellular matrix
(ECM) natural collagenous matrix derived from bovine pericardium.

“Tutoplast Process” means Seller’s proprietary Tutoplast® Tissue Sterilization
Process chemical sterilization methodology involving osmotic, oxidative and
alkaline (if indicated) treatment to break down cell walls, inactivate pathogens
and remove bacteria.

“Used Intellectual Property” means any Intellectual Property used by Seller in
the conduct of the Business under any Intellectual Property Agreement.

“VAT” means value added tax.

ARTICLE II

PURCHASE, SALE, AND LICENSE

2.01 Purchase and Sale of Assets. Subject to the terms and conditions set forth
herein, at the Closing, Seller shall (and shall cause its wholly owned
subsidiary, Pioneer Surgical Technology, Inc. and as may be applicable, its
other Affiliates to) sell, assign, transfer, convey and deliver to Buyer, and
Buyer shall purchase from Seller, free and clear of all Encumbrances other than
Permitted Encumbrances, all of Seller’s and, as applicable, its Affiliates’
right, title and interest in, to and under those certain assets, properties and
rights of Seller and its Affiliates, as applicable (collectively, the “Purchased
Assets”), as set forth below:

(a) all (i) consigned inventory and surgical instruments, all finished goods
inventory and surgical instruments (with respect to those finished goods that
account for eighty percent (80%) of the Business’s revenue, a minimum of three
months based on current run rates calculated as the average finished goods
inventory on hand for April, May, and June 2017, except for part numbers [****]
but which shall be delivered to Buyer as promptly as practicable after the
Closing at no additional cost in the quantities set forth in the “To Be Built”
column on Schedule 2.01(a)) and including as detailed on Schedule 2.01(a), and
(ii) other merchandise used or held for use primarily in the conduct of the
Business and maintained, held or stored by or for Seller or its Affiliates,
including items as of August 2, 2017 as set forth on Section 2.01(a) of the
Disclosure Schedules (“Inventory”), and any prepaid deposits for any of the
same;

(b) all Contracts set forth on Section 2.01(b)(i) of the Disclosure Schedules
(collectively, the “Assigned Contracts”) (but if any Assigned Contract cannot be
assigned by Seller to Buyer without violating applicable Law, or if any Assigned
Contract is a Mixed Contract, then such Contract shall be addressed in
accordance with Section 2.09);

(c) all instruments, supplies (other than raw materials and work in process) and
other tangible personal property, used primarily in the conduct of the Business,
as well as tooling to the extent such tooling is used exclusively for the
Business, and all Sternal Product molds having a value or replacement cost of at
least $25,000, listed on Section 2.01(c) of the Disclosure Schedules (the
“Tangible Personal Property”);

 

10



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

(d) all Permits and Registrations (including all relevant drawings, records and
test reports) for the Sternal Products which are held by Seller or its
Affiliates and required for the conduct of the Business as currently conducted
or for the ownership of the Purchased Assets, including those listed on
Section 2.01(d) of the Disclosure Schedules, but only to the extent such Permits
and Registrations may be transferred under applicable Law (but if any Permit or
Registration cannot be transferred under applicable Law, Seller agrees to assign
all interests in such Permit or Registration to Buyer (including any beneficial
or other interest held through an agent or distributor), cooperate with and
reasonably assist Buyer in obtaining such Permit or Registration, and if any
Permit or Registration applies to products or indications for use in addition to
those applicable to the Business, Seller agrees to cooperate with and use
commercially reasonable efforts, at its own expense, to assist Buyer in
obtaining separate Permits or Registrations);

(e) all of Seller’s and its Affiliates’ rights under warranties, indemnities and
all similar rights against third parties to the extent related to any Purchased
Assets, except for such rights related to Seller’s ownership or operation of the
Business and the Purchased Assets prior to the Closing Date;

(f) copies of all customer lists, customer purchasing histories, price lists,
distribution lists, customer complaint files, design history files, CAD files
and drawings, records and data (including filings with the FDA or other
Governmental Authority), personnel and human resources files for all the
Transferred Employees (to the extent allowed by applicable Law), sales material
and records, and clinical and marketing studies, that primarily relate to the
Business or the Purchased Assets (collectively, the “Transferred Records”);
provided (1) that if any Transferred Records cannot be immediately transferred
to Seller under applicable Law, Seller shall transfer such Transferred Records
as soon as transfer becomes possible under applicable Law; and (2) that prior to
delivery Seller may redact any information from such Transferred Records not
pertaining to the Purchased Assets or related to the Business, and may retain a
copy of any Transferred Records;

(g) all of the Intellectual Property that qualifies as Intellectual Property
Assets, more specifically described as follows:

(i) the trademarks, service marks, logos, trade dress and other indicia of
source, origin, sponsorship, endorsement or certification, including all
registrations and applications to register the foregoing, and the goodwill
connected with the use of and symbolized by the foregoing, including those
listed on Section 2.01(g)(i) of the Disclosure Schedules;

(ii) the copyrights, including all registrations and applications to register
copyrights, and works of authorship, whether or not copyrightable, including
those listed on Section 2.01(g)(ii) of the Disclosure Schedules;

 

11



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

(iii) the trade secrets and confidential know-how and other confidential
information, including those listed on Section 2.01(g)(iii) of the Disclosure
Schedules;

(iv) the patents and patent applications listed on Section 2.01(g)(iv) of the
Disclosure Schedules; and

(v) all other intellectual property and industrial property rights and assets
and any associated registrations or applications, and all rights, interests and
protections that are required for the exercise of any of the foregoing,
including those listed on Section 2.01(g)(v) of the Disclosure Schedules.

(h) process validations and sterilization validations, packaging validations and
other validations that primarily relate to the Business or the Purchased Assets,
as well as all documentation, drawings, bills of materials, flow charts and
other materials that memorialize any process, method, know-how or technology
used in the manufacture of the Sternal Products (“Associated Documentation”)
(excluding such Associated Documentation relating to Mixed Product
Registrations, which shall be administered in accordance with Section 6.09(b));
and

(i) all goodwill associated with any of the assets described in the foregoing
clauses.

The Parties acknowledge that the terms “primarily relates to the Business” and
“used primarily in the conduct of the Business” may be difficult to apply
regarding a particular asset that has substantial use in the Business and in the
Seller’s other businesses. In a situation where the Parties have a good faith
dispute regarding whether a particular asset “primarily relates to the
Business” or is “used primarily in the conduct of the Business”, the Parties
shall negotiate in good faith to reach a mutually acceptable resolution
concerning the use of such asset. Notwithstanding the above, any asset clearly
identified as a “Purchased Asset” or an “Excluded Asset” shall not be subject to
the above procedure.

2.02 Retention of Certain Rights to the Intellectual Property Assets and Grant
of Certain Rights to Trademarks.

(a) As provided for in the IP Retention Agreement, Seller has retained certain
rights to the Intellectual Property Assets referenced in Section 2.03(n).

(b) Seller hereby grants Buyer a non-exclusive, worldwide, fully-paid,
royalty-free, license to reproduce, use, and display Seller’s trademarks,
service marks, and logos listed in Section 2.02(b) of the Disclosure Schedules
(collectively, the “Licensed Marks”) solely in connection with operating the
Business, including marketing, promoting, and advertising the Sternal Products,
for a period of up to three (3) years after the Closing. All uses of the
Licensed Marks shall be subject to the trademark usage guidelines provided by
Seller. Any benefits (including, without limitation, goodwill) accruing from
Buyer’s use of the Licensed Marks will automatically vest in Seller. Upon
Seller’s reasonable request, Buyer will furnish to Seller samples of each use of
the Licensed Marks by Buyer. Buyer will reasonably cooperate with Seller in
facilitating inspection and quality control over Buyer’s use of the Licensed
Marks. Buyer’s use of the Licensed Mark will not tarnish, blur, or dilute the
quality associated with the Licensed Marks or the associated goodwill.

 

12



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

2.03 Excluded Assets. Other than the Purchased Assets subject to Section 2.01,
Buyer expressly understands and agrees that it is not purchasing or acquiring,
and Seller is not selling or assigning, any other assets or properties of
Seller, and all such other assets and properties shall be excluded from the
Purchased Assets (the “Excluded Assets”). Excluded Assets include, but are not
limited to, the following assets and properties of Seller:

(a) all cash and cash equivalents, bank accounts and securities of Seller;

(b) all accounts or notes receivable, including those of the Business;

(c) all Contracts that are not Assigned Contracts;

(d) all Intellectual Property other than (i) the Intellectual Property Assets as
set forth in Section 2.01(g) and Seller’s rights under the Used Intellectual
Property, except to the extent that such Used Intellectual Property is otherwise
considered an Excluded Asset under Section 2.03(c) and 2.03(n), and (ii) any
Intellectual Property Registrations that are for any reason omitted from
Section 4.07(a) of the Disclosure Schedules;

(e) the corporate seals, organizational documents, minute books, stock books,
Tax Returns, books of account or other records having to do with the corporate
organization of Seller, and any other books and records which Seller is
prohibited from disclosing or transferring to Buyer under applicable Law and is
required by applicable Law to retain;

(f) all insurance policies of Seller and all rights to applicable claims and
proceeds thereunder;

(g) all Tax assets (including duty and Tax refunds and prepayments) of Seller or
any of its Affiliates;

(h) all rights to any action, suit or claim of any nature available to or being
pursued by Seller, whether arising by way of counterclaim or otherwise, but in
any event only to the extent related to Seller’s ownership or operation of the
Business and the Purchased Assets prior to the Closing Date;

(i) all rights under warranties, indemnities and all similar rights against
third parties to the extent related to Seller’s ownership or operation of the
Business and the Purchased Assets prior to the Closing Date;

(j) all other assets, properties and rights used by Seller exclusively in its
businesses other than the Business;

(k) all Benefit Plans and trusts or other assets attributable thereto;

 

13



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

(l) the rights which accrue or will accrue to Seller under the Transaction
Documents;

(m) the Mixed Contracts;

(n) the trade name, including corporate or fictitious names, whether registered
as a trademark or subject to common law trademark rights, of Seller and any of
its Affiliates, including the names RTI Surgical, RTI, RTI Donor Services,
Pioneer Surgical Technologies, Pioneer Surgical, Pioneer, Tutogen Medical, or
Tutogen;

(o) the assets listed in Section 2.03(o) of the Disclosure Schedules; and

(p) raw materials, work in process, and ordinary and customary shop floor
instrumentation, gauges, tools, supplies, equipment, and machinery.

2.04 Assumed Liabilities. Subject to the terms and conditions set forth herein,
Buyer shall assume and agree to pay, perform and discharge when due any and all
liabilities and obligations of the Business arising out of or relating to the
conduct of the Business or the Purchased Assets after the Closing, other than
the Excluded Liabilities (collectively, the “Assumed Liabilities”), including,
without limitation, the following:

(a) all Liabilities and obligations arising under or relating to the Assigned
Contracts but excluding any Liability relating to or arising from any breach on
or prior to the Closing, or any event, circumstance or condition first occurring
or existing on or prior to the Closing that with notice, lapse of time or both
would constitute or result in a breach, by Seller of any of its obligations
thereunder; and

(b) all Liabilities and obligations for (i) Taxes relating to the Business, the
Purchased Assets or the Assumed Liabilities for any taxable period (or portion
thereof) beginning after the Closing Date and (ii) Taxes for which Buyer is
liable pursuant to Section 6.04; and

(c) except as may be otherwise provided for in this Agreement or Transaction
Documents, all other liabilities and obligations arising out of or relating to
Buyer’s ownership of the Purchased Assets or operation of the Business, in
either case, after the Closing.

2.05 Excluded Liabilities. Notwithstanding anything to the contrary in this
Agreement, Buyer shall not assume and shall not be responsible to pay, perform
or discharge any Liabilities or obligations of Seller or any of its Affiliates
of any kind or nature whatsoever other than the Assumed Liabilities
(collectively, the “Excluded Liabilities”), including, without limitation, the
following:

(a) any Liabilities or obligations arising out of or relating to Seller’s
ownership or operation of the Business and the Purchased Assets prior to the
Closing Date, including any Environmental Claim;

 

14



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

(b) any Liabilities or obligations relating to or arising out of the Excluded
Assets;

(c) any Liabilities or obligations for (i) Taxes relating to the Business, the
Purchased Assets or the Assumed Liabilities for any taxable period (or portion
thereof), as prorated, ending on or prior to the Closing Date, (ii) any Taxes
imposed on Buyer or its Affiliates as a successor or transferee of Seller or its
Affiliates, and (iii) any other Taxes of Seller or any stockholders or
Affiliates of Seller (other than Taxes allocated to Buyer under Section 6.04)
for any taxable period;

(d) except as specifically provided in Section 6.01, any Liabilities or
obligations of Seller relating to or arising out of (i) the employment, or
termination of employment, of any Employee or former employee of the Business
prior to or upon the Closing, or the employment, or termination of employment,
of any Employee that does not become a Transferred Employee upon the Closing,
(ii) any current or former service provider of the Business prior to the
Closing, or (iii) workers’ compensation claims of any Employee or former
employee of the Business which relate to events occurring prior to the Closing
Date;

(e) any Liabilities or obligations in respect of or in connection with unused
paid time off (whether in the form of paid time off or component vacation, sick
and/or personal day programs) and all other unpaid wages (including salary,
wages, bonuses and commissions, in each case applicable) to the extent accrued
or earned prior to the Closing by any Employee or former employee of the
Business; and

(f) any Liabilities or obligations of Seller arising or incurred in connection
with the negotiation, preparation, investigation and performance of this
Agreement, the other Transaction Documents and the transactions contemplated
hereby and thereby, including, without limitation, fees and expenses of counsel,
accountants, consultants, advisers and others.

2.06 Purchase Price. The aggregate purchase price for the Purchased Assets shall
be SIXTY MILLION U.S. DOLLARS ($60,000,000) (the “Purchase Price”), plus the
assumption of the Assumed Liabilities. The Purchase Price shall be paid as
follows:

(a) FIFTY FOUR MILLION U.S. DOLLARS ($54,000,000) minus the Escrow Amount paid
at the Closing by wire transfer of immediately available funds to an account
designated in writing by Seller to Buyer.

(b) ONE MILLION U.S. DOLLARS ($1,000,000) (the “Thorecon Amount”) by wire
transfer of immediately available funds to an account designated in writing by
Seller to Buyer within fifteen (15) days of, and only to the extent that, FDA
510(k) clearance for the Thorecon product is obtained on or before March 31,
2018.

(c) FIVE MILLION U.S. DOLLARS ($5,000,000) (the “Sales Earn-Out,” and together
with the Thorecon Amount, the “Earn-Out Amount”) paid on or before the thirtieth
day after December 31, 2019, by wire transfer of immediately available funds to
an account designated in writing by Seller to Buyer, in the event and only to
the extent, that gross, aggregate sales to end-users of greater than TWENTY
MILLION ONE HUNDRED THOUSAND U.S. DOLLARS ($20,100,000) are achieved for the
twelve months ending December 31, 2019, on product lines acquired under this
Agreement.

 

15



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

To the extent any amount of VAT is required to be paid with respect to any
payment made by Buyer to Seller under this Section 2.06, fifty percent (50%) of
the amount of such VAT payment shall be reimbursed by Buyer to Seller.

2.07 Escrow Account.

(a) At the Closing, Buyer shall deposit the Escrow Amount in the Escrow Account
(“Escrow Account”) established pursuant to the terms of the Escrow Agreement by
and among the Escrow Agent, Buyer and Seller, the form of which is attached
hereto as Exhibit F (the “Escrow Agreement”).

(b) The Escrow Amount shall be used as security for and shall be available to
satisfy indemnification payments, if any, required to be made to Buyer pursuant
to Article VII of this Agreement.

(c) On the first anniversary of the Closing Date (“Escrow Release Date”), the
Buyer and Seller shall give joint written instructions to the Escrow Agent to
release, to an account designated by Seller, the balance of the Escrow Amount
less the amount of all indemnification claims made by Buyer, in good faith,
pursuant to this Agreement and delivered to Escrow Agent and Seller prior to the
first anniversary of the Closing Date, which claims remain unresolved, if any.

(d) Subject to Section 2.07(f), if within one hundred eighty (180) days
following the Closing Date, Seller has completed its obligations pursuant to
Section 6.09(a)(i) of this Agreement [****], then Buyer and Seller shall give
joint written instructions to the Escrow Agent to release, to an account
designated by Seller, Seven Hundred and Fifty Thousand Dollars ($750,000) from
the Escrow Account (the “[****] Escrow Release Amount”).

(e) Subject to Section 2.07(f), if within one hundred eighty (180) days
following the Closing Date, Seller has completed its obligations pursuant to
Section 6.09(a)(ii) of this Agreement [****], then Buyer and Seller shall give
joint written instructions to the Escrow Agent to release, to an account
designated by Seller, Seven Hundred and Fifty Thousand Dollars ($750,000) from
the Escrow Account (the “[****] Escrow Release Amount”).

(f) Notwithstanding anything to the contrary in Sections 2.07(d) or 2.07(e),
neither the [****] Escrow Release Amount nor the [****] Escrow Release Amount
shall be released to Seller if, at the time the Seller would otherwise be
entitled to such release pursuant to Sections 2.07(d) or 2.07(e), as applicable,
the amount of the indemnification claims made by Buyer, in good faith, pursuant
to this Agreement and delivered to the Escrow Agent and to Seller, exceeds One
Million Five Hundred Thousand Dollars ($1,500,000).

 

16



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

2.08 Allocation of Purchase Price. Within one-hundred-twenty (120) days after
the Closing Date, Seller shall deliver a schedule allocating the Purchase Price
(including any Assumed Liabilities and other amounts treated as consideration
for the Purchased Assets for Tax purposes) (the “Allocation Schedule”) among the
Purchased Assets. The Allocation Schedule shall be prepared in accordance with
Section 1060 of the Code. The Allocation Schedule shall be deemed final unless
Buyer notifies Seller in writing that Buyer objects to one or more items
reflected in the Allocation Schedule within 30 days after delivery of the
Allocation Schedule to Buyer. In the event of any such objection, Seller and
Buyer shall negotiate in good faith to resolve such dispute; provided, however,
that if Seller and Buyer are unable to resolve any dispute with respect to the
Allocation Schedule within 90 days after the delivery of the Allocation Schedule
to Buyer, either party may submit for resolution such dispute to CBIZ, Inc. or,
if CBIZ, Inc. is unable to serve, another impartial nationally recognized firm
of independent certified public accountants mutually appointed by Buyer and
Seller. The fees and expenses of such accounting firm shall be borne equally by
Seller and Buyer. Seller and Buyer agree to file their respective IRS Forms 8594
and all federal, state and local Tax Returns in accordance with the Allocation
Schedule.

2.09 Non-assignable Assets.

(a) Notwithstanding anything to the contrary in this Agreement, and subject to
the provisions of this Section 2.09, to the extent that the sale, assignment,
transfer, conveyance or delivery, or attempted sale, assignment, transfer,
conveyance or delivery, to Buyer of any Purchased Asset would result in a
violation of applicable Law, or would require the consent, authorization,
approval or waiver of a Person who is not a party to this Agreement or an
Affiliate of a party to this Agreement (including any Governmental Authority),
and such consent, authorization, approval or waiver was not obtained prior to
the Closing, this Agreement shall not constitute a sale, assignment, transfer,
conveyance or delivery, or an attempted sale, assignment, transfer, conveyance
or delivery, thereof (unless Buyer notifies Seller that any such Purchased Asset
should be transferred or assigned notwithstanding the absence of a requisite
consent); provided, however, that the Closing is occurring notwithstanding the
foregoing without any adjustment to the Purchase Price on account thereof.
Following the Closing, Seller and Buyer shall use commercially reasonable
efforts, and shall cooperate with each other, to obtain any such required
consent, authorization, approval or waiver, or any release, substitution or
amendment required to novate all Liabilities and obligations under any and all
Assigned Contracts or other Liabilities that constitute Assumed Liabilities or
to obtain in writing the unconditional release of all parties to such
arrangements, so that, in any case, Buyer shall be solely responsible for such
Liabilities and obligations from and after the Closing Date; provided, however,
that neither Seller nor Buyer shall be required to pay any consideration
therefor. Once such consent, authorization, approval, waiver, release,
substitution or amendment is obtained, Seller shall, to the extent not
previously sold, assigned, transferred, conveyed or delivered to Buyer, sell,
assign, transfer, convey and deliver to Buyer the relevant Purchased Asset to
which such consent, authorization, approval, waiver, release, substitution or
amendment relates for no additional consideration. Applicable sales, transfer
and other similar Taxes in connection with such sale, assignment, transfer,
conveyance or license shall be paid one-half by Buyer and one-half by Seller in
accordance with Section 6.04.

 

17



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

(b) To the extent that any Purchased Asset and/or Assumed Liability cannot be
transferred to Buyer following the Closing pursuant to this Section 2.09, Buyer
and Seller shall use commercially reasonable efforts to enter into such
arrangements (such as subleasing, sublicensing or subcontracting) to provide to
the parties the economic and, to the extent permitted under applicable Law,
operational equivalent of the transfer of such Purchased Asset and/or Assumed
Liability to Buyer as of the Closing and the performance by Buyer of its
obligations with respect thereto. Buyer shall, as agent or subcontractor for
Seller, pay, perform and discharge fully the Liabilities and obligations of
Seller thereunder from and after the Closing Date. To the extent permitted under
applicable Law, Seller shall, at Buyer’s expense, hold in trust for and pay to
Buyer promptly upon receipt thereof, such Purchased Asset and all income,
proceeds and other monies received by Seller to the extent related to such
Purchased Asset in connection with the arrangements under this Section 2.09.
Seller shall be permitted to set off against such amounts all direct costs
associated with the retention and maintenance of such Purchased Assets.
Notwithstanding anything herein to the contrary, the provisions of this
Section 2.09 shall not apply to any consent or approval required under any
antitrust, competition or trade regulation Law. For purposes of this
Section 2.09(b) only, Mixed Contracts will be treated as if they were Purchased
Assets such that Buyer realizes the benefit of the bargain with respect to the
Mixed Contracts to the extent applicable to the Business.

2.10 Withholding Taxes. Notwithstanding anything in this Agreement to the
contrary, Buyer, the Escrow Agent, or their designees, shall be entitled to
deduct and withhold from any amounts payable pursuant to this Agreement such
amounts as are required to be deducted and withheld with respect to the making
of such payment under the Code and the rules and regulations promulgated
thereunder, or any other provision of applicable Law. To the extent that amounts
are so withheld, such withheld amounts shall be treated for all purposes of this
Agreement as having been paid to the recipient in respect of which such
deduction and withholding was made. In the event that Buyer, the Escrow Agent or
their designees determines that it is required to deduct and withhold from an
amount payable to Seller pursuant to this Agreement, it shall promptly notify
Seller for the purpose of determining the actions, if any, that can be taken to
avoid the withholding requirement.

ARTICLE III

CLOSING

3.01 Closing. The consummation of the transactions contemplated by this
Agreement (the “Closing”) is taking place concurrently with the execution of
this Agreement on this Closing Date. The Closing is taking place via an
electronic medium in which separate counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument, will first be delivered by an electronic mail exchange of signature
pages, with originals to follow by reputable overnight courier addressed to each
party’s counsel.

 

18



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

3.02 Closing Deliverables.

(a) At the Closing, Seller shall deliver to Buyer the following:

(i) a bill of sale in the form of Exhibit A hereto (the “Bill of Sale”) and duly
executed by Seller and Pioneer Surgical Technology, B.V., transferring the
tangible personal property included in the Purchased Assets to Buyer;

(ii) an assignment and assumption agreement in the form of Exhibit B hereto (the
“Assignment and Assumption Agreement”) and duly executed by Seller and Pioneer
Surgical Technology, B..V., effecting the assignment to and assumption by Buyer
of the Purchased Assets and the Assumed Liabilities;

(iii) a contract manufacturing agreement in the form of Exhibit C hereto (the
“Contract Manufacturing Agreement”) and duly executed by Seller, under which
Seller will supply certain products and services to Buyer under the terms and in
exchange for the consideration set forth in the Contract Manufacturing
Agreement;

(iv) a transition services agreement in the form of Exhibit D hereto (the
“Transition Services Agreement”) and duly executed by Seller, under which Seller
will perform certain services for Buyer under the terms and in exchange for the
consideration set forth in the Transition Services Agreement;

(v) an intellectual property retention and license agreement in the form of
Exhibit E hereto (the “IP Retention Agreement”) and duly executed by Seller and
Pioneer Surgical Technology, Inc.;

(vi) the Escrow Agreement duly executed by Seller;

(vii) a quality agreement in the form of Exhibit G hereto (the “Quality
Agreement”) and duly executed by Seller;

(viii) an assignment of Intellectual Property in the form of Exhibit I hereto
(the “IP Assignment Agreement”) and duly executed by Pioneer Surgical
Technology, Inc.;

(ix) a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of Seller certifying that attached to such certificate are true and
complete copies of all resolutions adopted by the board of directors of Seller
authorizing the execution, delivery and performance of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated by this Agreement and the other Transaction Documents, and that all
such resolutions are in full force and effect and are all the resolutions
adopted in connection with the transactions contemplated by this Agreement and
the other Transaction Documents;

(x) a consent letter from Seller’s lenders consenting to the transactions
contemplated by this Agreement and the release of any liens on the Purchased
Assets, in form reasonably acceptable to Buyer, and UCC termination statements,
assignments and lien releases and other instruments and documents, executed by
each respective secured party in forms reasonably acceptable to Buyer and
suitable for recording, terminating and releasing all liens filed of record in
any jurisdiction and evidencing any security interest in any of the Purchased
Assets;

 

19



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

(xi) evidence of Seller obtaining each of the consents identified in
Section 3.02(a)(xi) of the Disclosure Schedules; and

(xii) such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement.

(b) At the Closing, Buyer shall deliver to Seller the following:

(i) the Purchase Price minus (i) $9,000,000, which is equal to the sum of
(x) the Escrow Amount plus (y) the Earn-Out Amount;

(ii) the Bill of Sale duly executed by Buyer;

(iii) the Assignment and Assumption Agreement duly executed by Buyer;

(iv) the Contract Manufacturing Agreement duly executed by Buyer;

(v) the Transition Services Agreement duly executed by Buyer;

(vi) the Escrow Agreement duly executed by Buyer;

(vii) the IP Retention Agreement duly executed by Buyer;

(viii) the Quality Agreement duly executed by Buyer;

(ix) the Engineering Services Agreement duly executed by Buyer;

(x) the IP Assignment Agreement duly executed by Buyer; and

(xi) a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of Buyer certifying that attached to such certificate are true and
complete copies of all resolutions adopted by the board of directors of Buyer
authorizing the execution, delivery and performance of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated by this Agreement and the other Transaction Documents, and that all
such resolutions are in full force and effect and are all the resolutions
adopted in connection with the transactions contemplated by this Agreement and
the other Transaction Documents.

(c) At the Closing, Buyer shall deliver the Escrow Amount to the account
designated by the Escrow Agent, by wire transfer of immediately available funds.
The Escrow Amount shall be held and disbursed in accordance with the Escrow
Agreement, which shall provide, among other things, that: (i) the Escrow Amount
will be available to satisfy any

 

20



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

amounts owed by Seller as an Indemnifying Party to the Buyer pursuant to this
Agreement and (ii) after the date which is twelve (12) months from the Closing
Date, any amounts remaining in the escrow account and not subject to pending
claims pursuant to the Escrow Agreement shall be distributed to Seller.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in the Disclosure Schedules, Seller represents and warrants
to Buyer that the statements contained in this Article IV are true and correct
as of the Closing.

4.01 Organization and Qualification of Seller. Seller is a corporation duly
organized, validly existing and in good standing under the Laws of the state of
Delaware and has all necessary corporate power and authority to own, operate or
lease the properties and assets now owned, operated or leased by it and to carry
on the Business as currently conducted. Section 4.01 of the Disclosure Schedules
sets forth each jurisdiction in which the ownership of the Purchased Assets or
the operation of the Business as currently conducted makes licensing or
qualification necessary and Seller is duly licensed or qualified to do business
and is in good standing in each such jurisdiction, except where the failure to
be so licensed, qualified or in good standing would not have a Material Adverse
Effect.

4.02 Authority of Seller. Seller has all necessary corporate power and authority
to enter into this Agreement and the other Transaction Documents to which Seller
is a party, to carry out its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by Seller of this Agreement and any other Transaction Document to which
Seller is a party, the performance by Seller of its obligations hereunder and
thereunder and the consummation by Seller of the transactions contemplated
hereby and thereby have been duly authorized by all requisite corporate action
on the part of Seller. This Agreement has been duly executed and delivered by
Seller, and (assuming due authorization, execution and delivery by Buyer) this
Agreement constitutes a legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity). When each other Transaction Document to which
Seller is or will be a party has been duly executed and delivered by Seller
(assuming due authorization, execution and delivery by each other party
thereto), such Transaction Document will constitute a legal and binding
obligation of Seller enforceable against it in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

4.03 No Conflicts; Consents. The execution, delivery and performance by Seller
of this Agreement and the other Transaction Documents to which it is a party,
and the consummation of the transactions contemplated hereby and thereby, do not
and will not: (a)

 

21



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

result in a violation or breach of any provision of the certificate of
incorporation or by-laws of Seller; (b) result in a violation or breach of any
provision of any material Law or Governmental Order applicable to Seller, the
Business or the Purchased Assets; or (c) except as set forth in Section 4.03 of
the Disclosure Schedules, require the consent, notice or other action by any
Person under, conflict with, result in a violation or breach of, constitute a
default under or result in the acceleration of any Material Contract. No
material consent, approval, Permit, Governmental Order, declaration or filing
with, or notice to, any Governmental Authority is required by or with respect to
Seller in connection with the execution and delivery of this Agreement or any of
the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, except for such filings as set forth in
Section 4.03 of the Disclosure Schedules.

4.04 Material Contracts.

(a) Section 4.04(a) of the Disclosure Schedules lists each of the following
Contracts (x) by which any of the Purchased Assets are bound or affected or
(y) to which Seller is a party or by which it is bound in connection with the
Business or the Purchased Assets (collectively, the “Material Contracts”):

(i) all Contracts involving aggregate consideration in excess of $25,000 or
requiring performance by any party more than one year from the date hereof,
which, in each case, cannot be cancelled without penalty or without more than
180 days’ notice;

(ii) all Contracts that relate to the sale of any of the Purchased Assets, other
than in the ordinary course of business consistent with the past customs and
practices of the Business, for consideration in excess of $25,000 and all
Contracts for the grant to any Person of any option, right of first refusal or
preferential or similar right to purchase any of the Purchased Assets;

(iii) all Contracts between or among Seller and any of its Affiliates;

(iv) all collective bargaining agreements or Contracts with any labor
organization, union or association;

(v) all joint venture, partnership, or similar Contracts;

(vi) all Contracts under which the Seller or any of its Affiliates is, or may
become, obligated to incur any severance, retention, change of control or
transaction payment which would become payable by reason of or in connection
with this Agreement or the transactions contemplated by this Agreement;

(vii) any employment or consulting Contract that provides for annual
compensation in excess of $25,000 or any Contract which contains any
noncompetition or nonsolicitation obligations; and

 

22



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

(viii) all other Contracts that are material to the Purchased Assets or the
operation of the Business and not previously disclosed pursuant to this
Section 4.04(a).

(b) Each Material Contract is valid and binding on Seller in accordance with its
terms and is in full force and effect. Seller is not in material breach of, or
material default under, any Material Contract (for the avoidance of doubt,
Seller shall not be deemed to be in material breach of or material default under
any Assigned Contract requiring a consent to assignment as set forth on Schedule
4.03(c) of the Disclosure Schedules, solely because of a failure to obtain such
consent). There are no material disputes pending, or threatened in writing,
under any Contract included in the Purchased Assets. To the Knowledge of Seller:
(i) no other party to a Material Contract is in material breach or default and
(ii) no event has occurred that with notice or lapse of time would constitute a
material breach or default, or permit termination, modification, or
acceleration, under a Material Contract.

(c) Seller has delivered or made available to Buyer a correct and complete copy
of each Material Contract (including all modifications, amendments and
supplements thereto and waivers thereunder).

4.05 Absence of Changes or Events. Except as set forth in the applicable
subsection of Section 4.05 of the Disclosure Schedules, since the Balance Sheet
Date,

(a) Seller has conducted the Business only in the ordinary course of business
consistent with the past customs and practices of the Business;

(b) There has occurred no event, occurrence, or development that has had a
Material Adverse Effect;

(c) Seller has not incurred loss of, or damage to, the Purchased Assets in
excess of $25,000 individually or $50,000 in the aggregate;

(d) No Encumbrances, except for Permitted Encumbrances, have been imposed or
permitted to exist upon any of the Purchased Assets;

(e) Seller has not sold, exchanged, transferred, licensed or otherwise disposed
of any of its assets related to the Business, except in the ordinary course of
business and except for any assets for an amount of less than $25,000;

(f) Seller has not entered into any agreement, contract, lease or license (or
series of related agreements, contracts, leases, and licenses) relating to the
Business involving payment by the Business of more than $25,000 after the
Closing;

(g) Neither the Company nor any of its subsidiaries has canceled, compromised,
waived or released any debts or claims related to the Business involving more
than $25,000;

 

23



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

(h) There has not been any labor dispute or disturbance adversely affecting the
Business, including the filing of any petition or charge of unfair labor
practice with any Governmental Authority, efforts to effect a union
representation election, actual or threatened employee strike, work stoppage or
slowdown;

(i) there has not been any employment, severance, termination, retention, change
of control or similar agreements or arrangements entered into or modified by
Seller related to any Transferred Employee that will be a Liability of Buyer, or
(ii) except as would not result in an aggregate incremental cost to Seller of
$15,000 or more, any bonuses, salary increases, severance or termination pay
made or granted by Seller to any Transferred Employee;

(j) Except as required by Law, Seller has not adopted, amended, modified
established, terminated or materially increased benefits under any Benefit Plan;

(k) Seller has not adopted any plan of merger, consolidation, reorganization,
liquidation or dissolution or filed a petition in bankruptcy under any
provisions of federal or state bankruptcy Law or consented to the filing of any
bankruptcy petition against it under any similar Law;

(l) Seller has not made any material change in any method of accounting or
accounting practice for the Business;

(m) Except as in the ordinary course of business, no party has terminated,
cancelled, amended, modified, or accelerated any Material Contract or waived any
material rights under any such Material Contract; and

(n) Seller has not made any agreement to do any of the foregoing, or any action
or omission that would result in any of the foregoing, other than negotiations
with Buyer and its Representatives regarding the transactions contemplated by
this Agreement.

4.06 Title to Purchased Assets. Seller or its applicable Affiliate(s) has good
and valid title to, or a valid license or leasehold interest in, all Purchased
Assets, free and clear of Encumbrances except for Permitted Encumbrances. All
conveyances of Purchased Assets from Seller’s Affiliate(s) to Buyer hereunder
are valid and enforceable and vest in Buyer valid title to the Purchased Assets
purported to be conveyed thereby free and clear of all Encumbrances except for
Permitted Encumbrances.

4.07 Intellectual Property.

(a) Section 4.07(a) of the Disclosure Schedules lists all Intellectual Property
Registrations and all Intellectual Property Agreements. Seller has the right to
use, sublicense and otherwise commercialize all Intellectual Property Assets and
all of the Used Intellectual Property, as the foregoing are used, sublicensed
and commercialized by Seller in the conduct of the Business as currently
conducted. After the execution and consummation of this Agreement and the other
Transaction Documents, Buyer shall have the right to use, sublicense and
otherwise commercialize all of the Used Intellectual Property.

 

24



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

(b) The Intellectual Property Registrations have been duly registered in, filed
in and issued by (as applicable) the appropriate Intellectual Property
registration offices in the respective applicable jurisdictions (domestic and
foreign), and each such registration, filing and issuance remains in full force
and effect as of the Closing Date. All maintenance fees, annuities, and the like
due or payable on the Intellectual Property Registrations have been timely paid
to the relevant Governmental Authorities and authorized registrars, and all
Intellectual Property Registrations are otherwise in good standing.
Section 4.07(b) of the Disclosure Schedules lists any such maintenance fee,
annuities or the like that will become due within ninety days after the Closing
Date.

(c) Each Intellectual Property Asset is valid and enforceable and has not been
ruled invalid or unenforceable. No Intellectual Property Asset is subject to,
and neither the execution nor the consummation of this Agreement or the other
Transaction Documents will cause any of the Intellectual Property Assets to
become subject to, any order that restricts, impairs or otherwise imposes any
obligation with respect to the validity, enforceability, use, enforcement,
transfer, licensing or other exploitation of, or that otherwise adversely
affects, such Intellectual Property Asset. No event or circumstance has occurred
that, with notice or lapse of time or both, would constitute an event of default
under any Intellectual Property Agreement or result in or permit a termination
thereof or would cause or permit the acceleration of or other changes to any
right or obligation or the loss of any benefit thereunder. Seller has not
received any claim or notice alleging any breach or default of or under any
Intellectual Property Agreement. Upon the execution and consummation of this
Agreement and the other Transaction Documents, Buyer will succeed to all of the
rights and benefits of Seller under the Used Intellectual Property and neither
the execution nor the consummation of this Agreement or the other Transaction
Documents will constitute an event of default under any Intellectual Property
Agreement or result in or permit a termination thereof or cause or permit the
acceleration of or other changes to any right or obligation or the loss of any
benefit thereunder.

(d) The conduct of the Business as currently conducted does not infringe,
misappropriate, dilute or otherwise violate, and to the Knowledge of Seller,
conduct of the Business as previously conducted did not infringe,
misappropriate, dilute or otherwise violate, the Intellectual Property of any
Person; and to the Knowledge of Seller no Person is infringing,
misappropriating, diluting or otherwise violating or has infringed,
misappropriated, diluted or otherwise violated any Intellectual Property Assets.

(e) Except as set forth in Section 4.07(e) of the Disclosure Schedules, Seller
or its Affiliate is the sole and exclusive legal and beneficial, and with
respect to the Intellectual Property Registrations, record, owner of all right,
title and interest in and to the Intellectual Property Assets, and has the valid
right to use all other Intellectual Property used in or necessary for the
conduct of the Business as currently conducted (or, to the Knowledge of Seller,
as previously conducted), in each case, free and clear of Encumbrances other
than Permitted Encumbrances.

 

25



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

(f) The Used Intellectual Property and Intellectual Property Assets together
constitute all of the Intellectual Property necessary to operate the Business as
presently conducted (or, to the Knowledge of Seller, as previously conducted) by
Seller.

(g) There has been no claim made, by or against Seller (and Seller has not been
a party to any action including such a claim), and Seller has not received
notice of any such claim: (i) asserting the invalidity, misuse or
unenforceability, infringement, misappropriation or other violation of any
Intellectual Property of any Person or any Intellectual Property Assets (except
for routine patent and trademark prosecution not involving any third party other
than the relevant governmental registration authority); (ii) challenging
Seller’s unencumbered sole ownership of or rights to use, license or otherwise
exploit any Intellectual Property Asset; or (iii) otherwise asserting claims or
allegations affecting or that would, if established, affect the Intellectual
Property Assets or the Seller’s rights in such Intellectual Property Assets.
There is no proceeding or action before any court or tribunal related to any
Intellectual Property Asset or, to the Knowledge of Seller, Used Intellectual
Property.

(h) Notwithstanding anything to the contrary in this Agreement, this
Section 4.07 constitutes the sole representation and warranty of the Seller
under this Agreement with respect to any actual or alleged infringement,
misappropriation or other violation by Seller of any Intellectual Property of
any other Person.

4.08 Legal Proceedings; Governmental Orders.

(a) There are no actions, suits, claims, investigations or other legal
proceedings pending or, to Seller’s Knowledge, threatened (i) against or by
Seller relating to or affecting the Business, the Purchased Assets or the
Assumed Liabilities or (ii) that challenge or seek to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement or which would
reasonably be expected to prevent or materially delay the transactions
contemplated by this Agreement.

(b) There are no outstanding Governmental Orders and no unsatisfied judgments,
penalties or awards against or affecting the Business or the Purchased Assets.

4.09 Compliance with Laws; Permits and Registrations.

(a) Seller is, in all material respects, and for the three years prior to the
date of this Agreement has been, in compliance with all Laws applicable to the
conduct of the Business as currently conducted or the ownership and use of the
Purchased Assets.

(b) All material Permits and Registrations required for Seller to conduct the
Business as currently conducted or for the ownership and use of the Purchased
Assets have been obtained by Seller and are valid and in full force and effect
and Seller is not in breach or violation of, or default under, any such Permit.
Section 4.09(b) of the Disclosure Schedules lists each such Permit and
Registration held by Seller, and the Governmental Authority or other Person
responsible for issuing such Permit or Registration.

 

26



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

(c) None of the representations and warranties in Section 4.09 shall be deemed
to relate to environmental matters (which are governed by Section 4.12),
employment matters (which are governed by Section 4.13) employee benefits
matters (which are governed by Section 4.14), or tax matters (which are governed
by Section 4.10).

(d) Neither Seller nor, to the Knowledge of Seller, any of Seller’s
Representatives or Affiliates on its behalf, has: (a) directly or indirectly,
given, or agreed to give, any illegal gift, contribution, payment or similar
benefit to any supplier, customer, governmental official or employee or other
Person who was, is or may be in a position to help or hinder Seller in
connection with the Business (or assist in connection with any actual or
proposed transaction) or made, or agreed to make, any illegal contribution, or
reimbursed any illegal political gift or contribution made by any other Person,
to any candidate for federal, state, local or foreign public office; or
(b) established or maintained any unrecorded fund or asset or made any false
entries on any books or records of the Business for any purpose.

4.10 Taxes.

(a) Except as set forth in Section 4.10 of the Disclosure Schedules, Seller has
filed (taking into account any valid extensions) all federal and other material
Tax Returns required to be filed by Seller or with respect to the Purchased
Assets or the Business, and all such Tax Returns are true, complete and correct
in all material respects. Seller has timely paid all Taxes payable by or on
behalf of Seller (whether or not shown as owing on any Tax Return) and Taxes
imposed on or with respect to the Purchased Assets and the Business. Seller is
not currently the beneficiary of any extension of time within which to file any
material Tax Return other than extensions of time to file Tax Returns obtained
in the ordinary course of business. With respect to any period for which Tax
Returns have not yet been filed or for which Taxes are not yet due or owing,
Seller has made due and sufficient accruals for such Taxes on the Financial
Statements.

(b) No claim has been made by any Governmental Authority in a jurisdiction where
Seller does not file a Tax Return that it is or may be subject to Taxation in
that jurisdiction.

(c) Seller has complied with all applicable Laws relating to the payment and
withholding of Taxes and has duly and timely withheld and paid over (or set
aside for payment when due) to the appropriate Governmental Authority all Taxes
required to have been withheld and paid over, and has complied with all
information reporting, backup withholding requirements and similar requirements
of all applicable Laws.

(d) There are no liens for Taxes upon any asset of the Business or any Purchased
Asset other than liens for Taxes not yet due and payable. Neither Buyer nor its
Affiliates will have any Liability or obligation, and will not incur any Loss,
expense or cost, and none of the Purchased Assets will be subject to any
Encumbrance, by reason of any Taxes arising out of (i) the Business as conducted
by Seller prior to the Closing Date or (ii) any other operations or activities
of Seller whether conducted prior to the date hereof or hereafter.

 

27



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

(e) With respect to the Business or Purchased Assets, or as would otherwise
impact Buyer after the Closing, no Tax Return of Seller has ever been audited by
any Governmental Authority, and no such audit, examination, investigation, or
other administrative or court proceedings with respect to Taxes are in progress
or, to the Knowledge of Seller, pending. No deficiencies for any Tax have been
threatened, claimed, proposed or assessed against Seller or on or with respect
to the Business or the Purchased Assets which have not been settled or paid. No
waiver or extension of any statute of limitations with respect to Taxes imposed
on Seller, the Business, or the Purchased Assets, or Tax Returns for which
Seller may be liable is currently in effect or has been requested by any Tax
Authority as of the date hereof.

(f) Seller is not a party to or bound by, nor are the Purchased Assets or
Business subject to, any tax sharing, indemnification, allocation or similar
agreement. Except as may apply to the consolidated tax return of Seller and its
Affiliates, Seller has never been a member of an affiliated group filing a
consolidated, combined, unitary, or similar Tax Return, and is not obligated by
Law, assumption, transferee or successor liability, or by any Contract, whether
express or implied, to indemnify any other Person with respect to Taxes.

(g) Seller is not a “foreign person” as that term is used in Treasury
Regulations Section 1.1445-2

(h) Other than with respect to the representations in Section 4.10(d) and
Section 4.10(f), nothing in this Section 4.10 shall be construed as providing a
representation or warranty with respect to any taxable period or portion thereof
beginning after the Closing Date.

4.11 Real Property. None of the real property owned or leased by Seller is used
exclusively in the Business, and no real property rights or obligations are
included among the Purchased Assets. There are no actions, suits, claims,
investigations or other legal proceedings pending or, to Seller’s Knowledge,
threatened against or by Seller relating to or affecting the real property owned
or leased by Seller that could result in a Material Adverse Effect.

4.12 Environmental Matters.

(a) The operations of Seller with respect to the Business and the Purchased
Assets are in compliance in all material respects with all Environmental Laws.
Seller has not received from any Person, with respect to the Business or the
Purchased Assets, any: (i) Environmental Notice or Environmental Claim; or
(ii) written request for information pursuant to Environmental Law, which, in
each case, either remains pending or unresolved, or is the source of ongoing
obligations or requirements as of the Closing Date.

(b) Seller has obtained and is in material compliance with all Environmental
Permits necessary for the conduct of the Business as currently conducted or the
ownership, lease, operation or use of the Purchased Assets.

(c) The representations and warranties set forth in this Section 4.12 are
Seller’s sole and exclusive representations and warranties regarding
environmental matters.

 

28



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

4.13 Employees.

(a) Section 4.13 of the Disclosure Schedules sets forth a true and complete list
as of the date hereof of all Employees to whom Buyer will extend an offer of
employment under this Agreement, including any Employee who is not actively at
work due to an approved absence, whether paid or unpaid, and with respect to
each Employee his or her (i) job title, (ii) current annual salary or hourly
rate of pay, (iii) work location, (iv) dates of employment, (v) target bonus
opportunities, (vi) employment classification (including whether they are
full-time or part-time, exempt or non-exempt, temporary or permanent and
unionized or non-unionized) and (vii) employee benefits, including retirement,
welfare and severance benefits (including any change of control or transaction
payment which would become payable by reason of or in connection with this
Agreement or the transactions contemplated by this Agreement). Each such
Employee is employed at-will and the employment of each such Employee may be
terminated at any time, for any or no reason, with or without notice.
Section 4.13 of the Disclosure Schedules separately sets forth a true and
complete list as of the date hereof of all natural persons who are independent
contractors, contingent workers, and leased or agency worker employees providing
services to the Business within the last twelve (12) months where the annual
fees paid with respect to such persons exceed $25,000.

(b) Except as disclosed in Section 4.13 of the Disclosure Schedules, to the
Knowledge of the Seller, no Employee or group of Employees has any plans to
terminate employment with the Seller. Except as disclosed in Section 4.13 of the
Disclosure Schedules, Seller is not a party to or bound by any collective
bargaining agreement, nor has it experienced any work slowdowns, lockouts,
stoppages, picketing, strikes, grievances, claims of unfair labor practices, or
other collective bargaining disputes. Seller has not committed any unfair labor
practice. Seller has no Knowledge of any organizational effort presently being
made or threatened by or on behalf of any labor union with respect to the
Employees and no demand for recognition of such Employees has been made by, or
on behalf of, any labor union. To the Knowledge of Seller, no petition has been
filed or proceedings instituted by an Employee or group of Employees with any
labor relations board seeking recognition of a bargaining representative. Except
as disclosed in Section 4.13 of the Disclosure Schedule, Seller has not stated
or acknowledged, whether by contract or otherwise, that Seller is the employer
or joint employer or co-employer of persons providing services to Seller as
independent contractors. Seller is and has been in material compliance with all
applicable Laws pertaining to employment and employment practices to the extent
they relate to the Employees. The representations and warranties set forth in
this Section 4.13 are Seller’s sole and exclusive representations and warranties
regarding employment matters.

4.14 Employee Benefit Matters.

(a) Section 4.14(a) of the Disclosure Schedules sets forth a current and correct
list of each “employee benefit plan” as defined in Section 3(3) of ERISA
(whether or not subject to ERISA) and any other benefit arrangement or
obligation (whether written or unwritten) to provide material benefits,
including any retirement, employment, consulting, compensation, deferred
compensation, profit-sharing, incentive, bonus, stock option, restricted stock,
stock

 

29



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

appreciation right, phantom equity, equity-based, change in control, severance,
stay or retention, vacation, paid time off, sick leave, plant closing benefits,
welfare and fringe-benefit agreement, plan, policy and program in effect and
covering one or more current or former employees of the Business, current or
former directors of the Business or the beneficiaries or dependents of any such
Persons, and is maintained, sponsored, contributed to, or required to be
contributed to by Seller, or under which Seller has any material liability for
premiums or benefits (as listed on Section 4.14(a) of the Disclosure Schedules,
each, a “Benefit Plan”).

(b) Except as set forth in Section 4.14(b) of the Disclosure Schedules, each
Benefit Plan and related trust complies with all applicable Laws (including
ERISA and the Code) in all material respects. Each Benefit Plan that is intended
to be qualified under Section 401(a) of the Code (a “Qualified Benefit Plan”)
has received a favorable determination letter from the Internal Revenue Service,
or with respect to a prototype plan, can rely on an opinion letter from the
Internal Revenue Service to the prototype plan sponsor, to the effect that such
Qualified Benefit Plan is so qualified and that the plan and the trust related
thereto are exempt from federal income Taxes under Sections 401(a) and 501(a),
respectively, of the Code, and to Seller’s Knowledge, nothing has occurred that
could reasonably be expected to cause the revocation of such determination
letter from the Internal Revenue Service or the unavailability of reliance on
such opinion letter from the Internal Revenue Service, as applicable. With
respect to any Benefit Plan, to Seller’s Knowledge, no event has occurred or is
reasonably expected to occur that has resulted in or would subject Seller to a
Tax under Section 4971 of the Code or the Purchased Assets to a lien under
Section 430(k) of the Code.

(c) Except as set forth in Section 4.14(c) of the Disclosure Schedules, within
the last six (6) years none of the Seller nor any of its ERISA Affiliates
sponsors, maintains, or contributes to (or is obligated to contribute to) or
otherwise has any Liability or obligation under any “employee pension benefit
plan” as defined in Section 3(2) of ERISA that: (i) is subject to the minimum
funding standards of Section 302 or Title IV of ERISA or Section 412 of the
Code; (ii) is a “multi-employer plan” (as defined in Section 3(37) of ERISA); or
(iii) is a “multiple employer plan” within the meaning of Section 413(c) of the
Code or a “multiple employer welfare arrangement” (as defined in Section 3(40)
of ERISA). Seller has not: (A) withdrawn from any employee pension benefit plan
under circumstances resulting (or expected to result) in liability; or
(B) engaged in any transaction which would give rise to a liability under
Section 4069 or Section 4212(c) of ERISA.

(d) Except as set forth in Section 4.14(d) of the Disclosure Schedules and other
than as required under Section 4980B of the Code or other applicable Law, no
Benefit Plan provides benefits to any individual for any reason after such
individual ceases to be employed by the Seller (including retiree life
insurance, retiree health benefits or other retiree employee welfare benefits).

(e) Except as set forth in Section 4.14(e) of the Disclosure Schedules, neither
the execution and delivery of this Agreement, nor the consummation of the
transactions contemplated hereby will (either alone or together with any other
event and pursuant to any Benefit Plan or otherwise): (i) entitle any Employee,
former employee, or current or former

 

30



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

director, consultant or other service provider of the Business to payment of any
money or other property; (ii) increase the amount of any compensation or
benefits otherwise payable to any Employee, former employee, or current or
former director, consultant or other service provider of the Business; or
(iii) result in the forgiveness of indebtedness or the acceleration of payment,
funding or the vesting of any benefit or compensation to any Employee, former
employee, or current or former director, officer or other service provider of
the Business. Neither the execution of this Agreement nor the consummation of
the transactions contemplated hereby will result in any “ parachute payment”
within the meaning of Section 280G(b)(2) of the Code.

(f) Anything herein to the contrary notwithstanding, the representations and
warranties set forth in this Section 4.14 are the Seller’s sole and exclusive
representations and warranties regarding employee benefit matters.

4.15 Financial Statements. Copies of a partial balance sheet of the Business as
of June 30, 2017, and an unaudited income statement summary of the Business for
the period ended June 30, 2017 and for the years ended December 31, 2016 and
December 31, 2015 (collectively the “Financial Statements”) are included in the
Disclosure Schedules. Except as set forth in Section 4.15 of the Disclosure
Schedules, the Financial Statements have been prepared in accordance with GAAP
applied on a consistent basis throughout the periods covered thereby. The
Financial Statements are based on the books and records of the Business, and
fairly present in all material respects the financial condition of the Business
as of such dates and the results of the operations of the Business for the
periods then ended. The balance sheet assets of the Business as of June 30, 2017
is referred to herein as the “Balance Sheet Assets” and the date thereof as the
“Balance Sheet Date”.

4.16 Inventory. Except as has been reserved against on the Financial Statements
and as disclosed in Section 4.16 of the Disclosure Schedules, all the Inventory
reflected on the Financial Statements was properly stated therein at the lower
of cost or market value in accordance with GAAP, and all the Inventory acquired
and maintained by Seller in connection with the Business through the Closing
Date has been acquired and maintained in the ordinary course of business
consistent with the past customs and practices of the Business. All Inventory on
the Closing Date consists of items of a quality usable or saleable in the
ordinary course of business, is in conformance with FDA and applicable foreign
government authority requirements, and is and will be in quantities sufficient
for use or sale in the ordinary course of business.

4.17 Absence of Undisclosed Assumed Liabilities. Except as disclosed in
Section 4.17 of the Disclosure Schedules, Seller has no material Liabilities
with respect to the Business that will constitute an Assumed Liability.

 

31



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

4.18 Suppliers and Customers

(a) Reserved.

(b) Section 4.18(b) of the Disclosure Schedules sets forth a complete and
accurate list of the ten (10) largest customers of the Business (on a
consolidated basis, measured by the aggregate amount sold by the Business) and
the amounts billed by Seller in connection with the Business, on a consolidated
basis, to each such customer during the twelve (12) months ended on May 31,
2017.

(c) Except as set forth in Section 4.18(c) of the Disclosure Schedules Seller is
not involved in any material controversy, dispute or disagreement with any of
the customers listed in Section 4.18(b) of the Disclosure Schedules in
connection with the Business and since May 31, 2017 none of the customers listed
in Section 4.18(b) of the Disclosure Schedules has canceled, terminated or
notified the Business of a material reduction in purchases from the Business.

4.19 Product Liability; Product Warranty. Except as disclosed in Section 4.19 of
the Disclosure Schedules, (a) to the Knowledge of Seller no products
manufactured, sold or delivered by Seller with respect to the Business have been
out of conformity with any applicable warranties so as to subject it or the
Business to material Liability beyond rework or replacement of the product in
the ordinary course of business consistent with the past customs and practices
of the Business, and Seller does not have any Liability for other material
damages in connection therewith other than return, rework or replacement of
nonconforming products in the ordinary course of Business consistent with the
past customs and practices of the Business; (b) Seller has not received any
written or, to the Knowledge of Seller, oral notice of any claims for any
extraordinary product returns, product recalls, warranty obligations or service
calls relating to any of its products or services in connection with the
Business; and (c) Seller has not had, and does not have, any material Liability
arising out of any inquiry to individuals or property as a result of the
ownership, possession or use of any products manufactured, sold or delivered by
Seller in connection with the Business or with respect to any services rendered
by it.

4.20 Sufficiency of Assets. The Purchased Assets consist of all of the assets
used or useful in the operation of the Business as conducted prior to the
Closing except for the assets and services provided by Seller pursuant to the
Contract Manufacturing Agreement, Transition Services Agreement, or as provided
for in Section 2.09. Except as disclosed in Section 4.20 of the Disclosure
Schedule, the Excluded Assets are either substitutable in the ordinary course of
business (e.g. turning machines and milling equipment) or otherwise not material
to the Business. Anything in this Section 4.20 to the contrary notwithstanding,
impact to the Business, if any, related to Buyer not obtaining any rights to the
Tutoplast Process or the Tutopatch Products under this Agreement shall not be
deemed a breach of this provision.

4.21 Food and Drug Regulatory Compliance.

(a) Seller, with respect to the Business, has made or caused to be made each
required filing with the FDA or foreign Governmental Authority having
jurisdiction over the manufacture, sale, or distribution of the Sternal
Products, and each filing is valid and in full force and effect, except where
the failure to have made such a filing has not had, and would not reasonably be
expected to have, an adverse effect on the Business in any material respect.

 

32



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

(b) Seller, with respect to the Sternal Products, is, and at all times since
January 1, 2014, has been, in compliance in all material respects with (i) the
Federal Food, Drug, and Cosmetic Act and (ii) all Laws and Governmental Orders,
in each case, administered by the FDA or any foreign Governmental Authority
having jurisdiction over Seller applicable to the design, development, testing,
manufacture, packaging, handling, distribution or sale of Sternal Products.

(c) Since January 1, 2014, there has not been, nor, to the Knowledge of Seller,
is there currently under consideration by Seller or any Governmental Authority,
any recall, withdrawal, or suspension of any Sternal Product except as disclosed
in Section 4.21(c) of the Disclosure Schedules.

(d) Except for ordinary course inquiries by Governmental Authorities or as
disclosed in Section 4.21(d) of the Disclosure Schedules, there are not
presently pending, or, to the Knowledge of Seller, threatened in writing, any
civil, criminal or administrative actions, suits, demands, claims, hearings,
notices of violation, investigations, proceedings or demand letters alleging any
material violation of any Laws or Governmental Order applicable to the design,
development, testing, manufacture, materials, workmanship, packaging, handling,
distribution, or sale, including any failure to warn or alleged breach of
express or implied warranty or representation, relating to any Sternal Product
manufactured, distributed or sold by or on behalf of Seller.

(e) Since January 1, 2014, Seller has not received notice of any serious adverse
event related to any Sternal Products.

(f) Seller, with respect to the Sternal Products, is in material compliance with
the written procedures, record-keeping and reporting requirements required by
the FDA or any other Governmental Authority pertaining to the reporting of
adverse events and recalls, including, as the case may be, Medical Device
Reporting set forth in 21 C.F.R. Part 803 and Reports of Corrections and
Removals set forth in 21 C.F.R. Part 806, and all Sternal Products are and,
within the past three (3) years, have been labeled, promoted, and advertised in
accordance with their approved labeling, as applicable, or within the scope of
an exemption from obtaining such approval.

(g) Seller has made available to Buyer all inspection reports prepared by FDA or
a comparable Governmental Authority since January 1, 2014, that are in the
possession of Seller and relate to the Sternal Products. Seller has timely
responded to all inspection reports, and there are no outstanding issues to
resolve.

4.22 Brokers. Except for Stephens, Inc., whose fee is the responsibility of, and
will be paid by, Seller, no broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Seller.

 

33



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

4.23 510(k) Ownership. There are no Encumbrances, Contracts or any other
arrangements between Seller and any of its customers or distributors or other
Person which impedes, prohibits, or in any way restricts Seller’s ability to
convey, transfer or assign the ownership rights to the 510(k) authorization, or
any equivalent authorization of any foreign regulatory authority, for its
sternal cable products.

4.24 No Other Representations and Warranties. Except as set forth in this
Agreement, neither Seller nor any other Person has made or makes any other
express or implied representation or warranty, either written or oral, on behalf
of Seller, including any representation or warranty as to the accuracy or
completeness of any information regarding the Business and the Purchased Assets
furnished or made available to Buyer and its Representatives (including any
information prepared by Stephens, Inc., and any information, documents or
material delivered to Buyer or made available to Buyer in the Data Room,
management presentations or in any other form in expectation of the transactions
contemplated hereby) or as to the revenue, profitability or success of the
Business, in each case after the Closing, or any representation or warranty
arising from statute or otherwise in law.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

Except as set forth in the Disclosure Schedules, Buyer represents and warrants
to Seller that the statements contained in this Article V are true and correct
as of the Closing.

5.01 Organization and Authority of Buyer. Buyer is a limited liability company
duly organized, validly existing and in good standing under the Laws of the
state of Delaware.

5.02 Authority of Buyer. Buyer has all necessary corporate power and authority
to enter into this Agreement and the other Transaction Documents to which Buyer
is a party, to carry out its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by Buyer of this Agreement and any other Transaction Document to which
Buyer is a party, the performance by Buyer of its obligations hereunder and
thereunder and the consummation by Buyer of the transactions contemplated hereby
and thereby have been duly authorized by all requisite corporate action on the
part of Buyer. This Agreement has been duly executed and delivered by Buyer, and
(assuming due authorization, execution and delivery by Seller) this Agreement
constitutes a legal, valid and binding obligation of Buyer enforceable against
Buyer in accordance with its terms, except as such enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity). When each
other Transaction Document to which Buyer is or will be a party has been duly
executed and delivered by Buyer (assuming due authorization, execution and
delivery by each other party thereto), such Transaction Document will constitute
a legal and binding obligation of Buyer enforceable against it in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

34



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

5.03 No Conflicts; Consents. The execution, delivery and performance by Buyer of
this Agreement and the other Transaction Documents to which it is a party, and
the consummation of the transactions contemplated hereby and thereby, do not and
will not: (a) result in a violation or breach of any provision of the
certificate of incorporation or by-laws of Buyer; (b) result in a violation or
breach of any provision of any Law or Governmental Order applicable to Buyer; or
(c) except as set forth in Section 5.03 of the Disclosure Schedules, require the
consent, notice or other action by any Person under, conflict with, result in a
violation or breach of, constitute a default under or result in the acceleration
of any agreement to which Buyer is a party, except in the cases of clauses
(b) and (c), where the violation, breach, conflict, default, acceleration or
failure to give notice would not have a material adverse effect on Buyer’s
ability to consummate the transactions contemplated hereby. No consent,
approval, Permit, Governmental Order, declaration or filing with, or notice to,
any Governmental Authority is required by or with respect to Buyer in connection
with the execution and delivery of this Agreement and the other Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby, except as set forth in Section 5.03 of the Disclosure Schedules and
such consents, approvals, Permits, Governmental Orders, declarations, filings or
notices which, in the aggregate, would not have a Material Adverse Effect.

5.04 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Buyer.

5.05 Legal Proceedings. There are no actions, suits, claims, investigations or
other legal proceedings pending or, to Buyer’s Knowledge, threatened against or
by Buyer or any Affiliate of Buyer that challenge or seek to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement.

ARTICLE VI

COVENANTS

6.01 Employees and Employee Benefits.

(a) Effective as of the Closing Date, Buyer shall or shall cause one of its
Affiliates to, offer employment to all Employees included in Section 6.01(a) of
the Disclosure Schedules, including any such Employees who are absent due to
vacation, family leave, short-term disability or other approved leave of absence
(the employees who accept such employment and commence employment, the
“Transferred Employees”). Effective as of the Closing Date, Seller shall take
any necessary action to end its employment relationship with the Transferred
Employees. No later than August 18, 2017, the first payroll date following the
Closing Date, Seller shall pay to each Transferred Employee an amount equal to
the pro-rated amount of any bonuses at target earned by such Transferred
Employee from January 1, 2017 through June 30,

 

35



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

2017, as well as any commissions earned by any Transferred Employee prior to the
Closing Date but not yet paid as of the Closing Date, in each case in the
amounts set forth on Section 6.01(a) of the Disclosure Schedules. For the first
year of a Transferred Employee’s employment with Buyer or its Affiliate, and to
the extent not inconsistent with Section 6.01(b), Buyer or its Affiliate, as
applicable, will use commercially reasonable efforts to provide the Transferred
Employees with a level of compensation and benefits comparable to that which is
set forth in Section 4.13(a) of the Disclosure Schedules. Seller will use
commercially reasonable efforts to encourage Employees to accept the position
offered by Buyer or its Affiliate.

(b) With respect to any employee benefit plan maintained by Buyer or an
Affiliate of Buyer (collectively, “Buyer Benefit Plans”) for the benefit of any
Transferred Employee, effective as of the Closing, Buyer shall, or shall cause
its Affiliate to, use commercially reasonable efforts to recognize all service
of the Transferred Employees with Seller, as if such service were with Buyer,
for vesting, eligibility and accrual purposes; provided, however, such service
shall not be recognized to the extent that (x) such recognition would result in
a duplication of benefits or (y) such service was not recognized under the
corresponding Buyer Benefit Plan.

(c) This Section 6.01 shall be binding upon and inure solely to the benefit of
each of the parties to this Agreement, and nothing in this Section 6.01, express
or implied, shall confer upon any other Person any rights or remedies of any
nature whatsoever under or by reason of this Section 6.01. Nothing contained
herein, express or implied, shall be construed to establish, amend or modify any
benefit plan, program, agreement or arrangement. The parties hereto acknowledge
and agree that the terms set forth in this Section 6.01 shall not create any
right in any Transferred Employee or any other Person to any continued
employment with Buyer or any of its Affiliates or compensation or benefits of
any nature or kind whatsoever.

6.02 Confidentiality. Buyer acknowledges and agrees that the Confidentiality
Agreement remains in full force and effect and, in addition, covenants and
agrees to keep confidential, in accordance with the provisions of the
Confidentiality Agreement, information provided to Buyer pursuant to this
Agreement. Seller hereby agrees that it will not, and will cause its
Representatives and Affiliates not to, at any time on or after the Closing,
directly or indirectly, without the prior written consent of Buyer (such consent
not to be unreasonably withheld, conditioned, or delayed), disclose or use, any
Confidential Information involving or relating to the Business or the Purchased
Assets (except at the request of Buyer); provided, however, that Seller may,
without the prior written consent of Buyer, disclose or use Confidential
Information (if such Confidential Information is applicable to other aspects of
Seller’s business in addition to the Business), but only to the extent
reasonably necessary for the conduct of the Seller’s business; provided,
further, that the information subject to the foregoing provisions of this
sentence will not include: (a) any information generally available to, or known
by, the public (other than as a result of disclosure in violation hereof); or
(b) any information that becomes available on a non-confidential basis from a
source that is not prohibited from disclosing such information by any legal,
contractual or fiduciary obligations; and provided, further, that the provisions
of this Section 6.02 will not prohibit any retention of copies of records or
disclosure: (i) required by any applicable Law so long as reasonable prior
notice of such disclosure is given to Buyer and a reasonable opportunity is
afforded Buyer to contest such disclosure; or (ii) made in connection with the
enforcement of any right or remedy relating to this Agreement or the
transactions contemplated hereby.

 

36



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

6.03 Public Announcements. Unless otherwise required by applicable Law or the
rules of a stock exchange on which a party’s (or Affiliate’s) stock is traded,
the parties to this Agreement shall not, and shall cause their respective
Representatives to not, make any public announcements in respect of this
Agreement or the transactions contemplated hereby or otherwise communicate with
any news media without the prior written consent of the other party (which
consent shall not be unreasonably withheld or delayed), and the parties shall
reasonably cooperate as to the timing and contents of any such announcement;
provided that the provisions of this Section 6.03 will not prohibit any
disclosure (i) by Buyer to its direct or indirect equityholders to the extent
customarily provided to such current or prospective equityholders, or the
posting of a news release regarding the transactions contemplated hereby on
Buyer’s or its Affiliate’s website; (ii) made in connection with the enforcement
of any right or remedy relating to this Agreement or the transactions
contemplated hereby; or (iii) that is a reproduction of information disclosed on
an approved public announcement.

6.04 Transfer Taxes. All transfer, documentary, sales, use, stamp, registration,
value added and other such Taxes and fees (including any penalties and interest)
incurred in connection with this Agreement and the other Transaction Documents
shall be borne and paid one-half by Buyer and one-half by Seller. Buyer shall
timely file any Tax Return or other document with respect to such Taxes or fees
(and Seller shall cooperate with respect thereto as necessary).

6.05 Straddle Periods. Buyer shall prepare all Tax Returns with respect to the
Business and the Purchased Assets for any taxable period that includes but does
not end on the Closing Date (a “Straddle Period”). Buyer shall provide a draft
of any such Tax Return to Seller at least thirty (30) days prior to the due date
thereof for Seller’s review, and shall incorporate any reasonable comments
provided thereto by Seller. Liability for all real property Taxes, personal
property Taxes and other ad valorem Taxes levied with respect to the Business or
the Purchased Assets in any Straddle Period shall be apportioned between Seller
and Buyer based on the number of days in such Straddle Period prior to and
including the Closing Date (for which Seller shall be liable) and the number of
days in such Straddle Period after the Closing Date (for which Buyer shall be
liable). Each party shall pay to the other any Taxes for which it is liable
hereunder that are payable by such other party to an applicable Governmental
Authority at least ten (10) days prior to the due date thereof. For the
avoidance of doubt, the foregoing portion of this Section 6.05 does not apply to
the income Tax Returns of the Seller or the Buyer. Each of the Seller and the
Buyer shall be responsible for the preparation of its own income Tax Returns and
neither party shall have the right or obligation to review the other party’s
income Tax Returns.

 

37



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

6.06 Further Assurances. Each of the parties shall, and shall cause their
respective Affiliates to, execute and deliver such additional documents,
instruments, conveyances and assurances and take such further actions as may be
reasonably required to carry out the provisions hereof and give effect to the
transactions contemplated by this Agreement and the other Transaction Documents.
Seller shall use commercially reasonable efforts, and Buyer shall cooperate with
Seller, to obtain, as promptly as practicable following the Closing, any
consents required to assign the Assigned Contracts to Buyer, to the extent such
consents have not previously been obtained. In the event any Assigned Contract
for an independent sales representative for the Products also includes Tutopatch
Products, then Buyer will cooperate with Seller for purposes of Seller entering
into new contracts with such independent sales representatives for purposes of
continuing the supply of Tutopatch Products.

6.07 Non-competition; Non-solicitation.

(a) Neither Seller nor Seller’s Affiliates, either directly or indirectly,
shall: (i) compete, or assist a third party in any activity that competes
anywhere in the world with the Business until five (5) years following the
Closing; (ii) solicit any customers or vendors of the Business, excluding
activities falling outside the Field, until five (5) years following the
Closing; or (iii) solicit any of Buyer’s employees for any reason until five
(5) years following the Closing.

(b) It is the intention of the parties hereto that the provisions of this
Section 6.07 shall be enforced to the fullest extent permissible under all
applicable Laws. Unenforceability or the modification to conform with such
applicable Laws of any provision of this Section 6.07 shall not render
unenforceable or impair the remainder of this Section 6.07. The covenants in
Section 6.07(a) with respect to duration, geography and scope shall be deemed to
be separate covenants, and should any court of competent jurisdiction conclude
or find that Section 6.07(a) or any portion thereof is not enforceable with
respect to duration, geography or scope, such conclusion or finding shall in no
way render invalid or unenforceable this Section 6.07, and the maximum duration,
geography or scope reasonable under the circumstances as determined by such
court of competent jurisdiction shall be substituted for the stated duration,
geography or scope in order to render the same valid and enforceable to the
maximum extent under applicable Laws. Seller acknowledges that the duration,
geography and scope of such restrictions are fair and reasonable and are
reasonably required to protect the Business and Buyer and its Affiliates.

(c) Notwithstanding the foregoing, this Section 6.07 shall not prohibit Seller
from manufacturing any products for a third Person that is not an Affiliate of
Seller (in the provision by Seller of contract manufacturing services to such
third Person) to treat Trauma generally (including but not limited to Trauma to
the sternum or anterior ribs), provided that (i) treatment of Trauma to the
sternum or anterior ribs is not a primary purpose or a substantial focus of the
marketing of such products, (ii) such products are marketed and sold solely
under trademarks or brands controlled by such third Person and not under any
trademark or brand owned or controlled by Seller or any Affiliate thereof and
(iii) Seller provides no design or product engineering services with respect to
any such products in the Field.

 

38



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

6.08 Misallocation of Assets.

(a) If, at any time following the Closing, either party becomes aware that any
Purchased Asset which should have been transferred to Buyer pursuant to the
terms of this Agreement (including finished goods inventory pursuant to
Section 2.01(a)) was not transferred to Buyer as contemplated by this Agreement,
then Seller shall promptly transfer or cause its Affiliates to transfer such
Purchased Asset to Buyer for no consideration and at Seller’s expense.

(b) If, at any time following the Closing, either party becomes aware that any
Excluded Asset which should have been retained by Seller pursuant to the terms
of this Agreement was transferred to Buyer, then Buyer shall promptly transfer
or cause its Affiliates to transfer such Excluded Asset to Seller for no
consideration and at Buyer’s expense.

6.09 Regulatory Compliance.

(a) Regulatory Matters Pending at Closing:

(i) [****]. Seller agrees to provide Buyer and its employees, agents,
Representatives, consultants, and contractors reasonable access to any real
property, books, and records associated with the manufacture of Sternal Products
for the purpose of confirming satisfaction of the requirements of this
Section 6.09(a)(i);

(ii) Seller, at its own expense, shall promptly, but in no event later than,
(A) December 31, 2017 as pertaining to the [****].

(b) Sternal Product Permit and Registration Transfer.

(i) Upon completing all [****] described in Section 6.09(a), and upon receiving
Buyer’s written notice that it has successfully obtained all Product
Authorizations required for the sale of those Sternal Products not covered under
Mixed Product Registrations, Seller, at its own expense, shall promptly make all
required filings with the applicable Governmental Authorities to transfer and
assign all Permits and Registrations for the Sternal Products, other than the
Mixed Product Registrations and Product Authorizations for which such Permits or
Registrations are required so that Buyer will be the owner or holder of such
Permit or Registration and to permit Buyer to be the legal manufacturer and
distribute the Sternal Products in its own name;

(ii) With respect to Mixed Product Registrations, Seller shall, at its own
expense, promptly and diligently pursue issuance of a separate Registration for
the applicable Sternal Product in the name of Seller containing only indications
for use in the Field. Seller shall transfer such separate Registration to Buyer
upon receipt of Buyer’s written notice that it has obtained all Product
Authorizations required for the sale of those Sternal Products covered under
Mixed Product Registrations. As reasonably requested by Seller, Buyer will
cooperate, at its own expense, in executing any necessary paperwork or other
activities or requirements the satisfaction of which are in Buyer’s control.
Until such time as the aforementioned separate Registration has been received,
Seller shall hold and maintain in effect in its name (and free of any
Encumbrance or rights in any other Person other than Permitted Encumbrances) the
Mixed Product Registrations, and comply with the terms and conditions of

 

39



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

the private label and distribution provisions of the Contract Manufacturing
Agreement. In the event new pre-clinical animal studies, clinical studies, or
extraordinary testing are required to obtain such new Registrations (the
“Clinical Prerequisite”), the pursuit of such Registration shall be deemed to
fall under Section 2.09 and the parties will in good faith negotiate a
resolution in accordance therewith. Except in the case of a Clinical
Prerequisite, if a separate Registration as contemplated in this
Section 6.09(b)(ii) has not been received by June 30, 2018, Buyer shall, in its
sole discretion, have the option (the “510(k) Option”) to require Seller to
convey, transfer, and assign to Buyer, the applicable Mixed Product Registration
(upon conveyance, a “Shared Authorization”). If Buyer elects to exercise the
510(k) Option, it shall provide written notice to Seller of its election and
Seller shall, upon receipt of such notice and without additional consideration,
undertake procedures with respect to the Mixed Product Registration as provided
for in Section 6(b)(i) as if it was not a Mixed Product Registration. Upon the
transfer of the Shared Authorization(s) to Buyer, the parties acknowledge and
agree that (i) Buyer shall have no obligation of any kind or nature whatsoever
to produce, manufacture, or distribute any of Seller’s products that are reliant
on the Shared Authorizations prior to its transfer to Buyer, and (ii) Buyer
shall have no liability or obligations of any kind or nature whatsoever to any
of Seller’s customers or third parties by virtue of Seller having any
Liabilities or other obligations to such Persons in connection with the transfer
of the Shared Authorizations. Upon Buyer being in possession of the new
Registration in its name or the Shared Authorization, the applicable Sternal
Products manufactured thereunder shall be manufactured under the ordinary terms
of the Contract Manufacturing Agreement without reference to the private label
aspects thereof. Anything herein to the contrary notwithstanding, in the event
of a transfer, conveyance, or assignment resulting in a Shared Authorization,
Buyer agrees to cooperate in good faith with Seller to enter into an agreement
under which Seller will be permitted to manufacture products under a private
label arrangement to supply Seller’s customers under the condition that Seller
indemnify and hold Buyer harmless in any and all respects whatsoever related
thereto.

(c) Buyer Requirement to Obtain Authorization

(i) Buyer acknowledges that the manufacture, distribution and selling of Sternal
Products (or other operation of the Business generally) may require Buyer to
apply for, qualify for, and obtain its own new, or otherwise separate, Permits
and/or Registrations from Governmental Authorities based upon its own ability to
satisfy the applicable requirements. Except to the extent related to the
transfer from Seller to Buyer of the Purchased Assets, and as otherwise required
in connection with such transfer under this Agreement or the Transaction
Documents, any and all such costs associated therewith shall be at Buyer’s
expense. In this regard, and with respect to Product Authorizations and the
Sternal Products manufactured thereunder, Seller shall hold and maintain in
effect in its name the Product Authorizations and manufacture such Sternal
Products under the terms and conditions of the private label and distribution
provisions of the Contract Manufacturing Agreement, until such time as Buyer
obtains the necessary Permits and Registrations to manufacture, distribute and
sell the applicable Sternal Products in its own name. Buyer shall use
commercially reasonable efforts to obtain such Permits and Registrations in a
timely manner.

 

40



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

(d) Seller agrees to provide Buyer and its employees, agents, Representatives,
consultants, and contractors reasonable access to any real property, books, and
records associated with the manufacture of Sternal Products for the purpose of
confirming resolution of [****].

6.10 Accounts Receivable and Payable. Following the Closing, Seller agrees that
it will collect all of its accounts receivable in connection with the Business
and pay all of its accounts payable with respect to the Business, in each case
in the ordinary course of business consistent with the past practices and
customs of the Business, and will use its commercially reasonable efforts to not
take any action which would, or could reasonably be expected to, cause any
disruption to the Business. Additionally, Buyer agrees that to the extent it
receives accounts receivable relating to a pre-Closing period, the Buyer shall
promptly remit such funds to Seller.

6.11 Thorecon FDA Clearance. Following the Closing, Seller shall use its
commercially reasonable efforts to obtain an FDA 510(k) clearance for the
Thorecon product. In addition, Seller shall provide Buyer with monthly updates
regarding the status and progress of an FDA 510(k) clearance for the Thorecon
product, shall copy Buyer on all 510(k) filings and correspondence with the FDA
related to the Thorecon product, and shall provide prompt written notice to
Buyer of any notice or other communication delivered to Seller from the FDA or
any other Governmental Authority related to the Thorecon product.

6.12 Transfer of Sternal Product Files. Upon the applicable Sternal Product
registration being conveyed, assigned or otherwise obtained by Buyer, as set
forth in Section 6.09(b) or Section 6.09(c), Seller shall provide Buyer with the
associated Technical File, Design History File/Design Outputs and the Device
Master Record, as defined by current FDA regulations, MDR/ISO standards or other
Governmental Authorities, as well as all documentation associated with the
design and production processes of the Sternal Products (including, but not
limited to, validations, testing data, and qualifications).

6.13 Subordination. Notwithstanding anything to the contrary in this Agreement,
Seller acknowledges that Buyer’s obligations to pay the Earn-Out Amount, and
Guarantor’s guarantee with respect thereto, are subordinated to Buyer’s
obligations under its financing agreements and that Buyer and Guarantor may be
restricted from making a payment on the Earn-Out Amount pursuant to their
financing agreements. Any payment received by Seller in violation of the
foregoing shall be held in trust by Seller for the benefit of the lenders under
such financing agreements and shall promptly be paid over to such lenders by
wire transfer of immediately available funds. The parties hereto acknowledge and
agree that the lenders under such financing agreements are express third party
beneficiaries of this Section 6.13, which may not be amended or modified in any
manner that would affect their respective rights hereunder without the written
consent of the lenders or agents for such lenders under such financings. In the
event Buyer and Guarantor are restricted from making any Earn-Out Amount
payments to Seller, Vance Street Capital II, L.P. agrees that it shall pay, or
cause to be paid, to Seller on the date any Earn-Out Amount is due and payable
to Seller.

 

41



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

ARTICLE VII

INDEMNIFICATION

7.01 Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein shall survive the
Closing and shall remain in full force and effect until the date that is one
(1) year from the Closing Date; provided that (i) the representations and
warranties in (i) Sections 4.01 (Organization and Qualification of Seller), 4.02
(Authority of Seller), 4.06 (Title to Purchased Assets), 4.22 (Brokers), and
4.23 (510(k) Ownership), and 5.01 (Organization and Authority of Buyer), 5.02
(Authority of Buyer) and 5.04 (Brokers), (such sections, collectively, the
“Fundamental Representations”) shall survive for a period of five (5) years
after the Closing Date, (ii) Section 4.07 (Intellectual Property), Section 4.10
(Taxes), and Section 4.12 (Environmental Matters) (such sections, collectively,
the “Statutory Representations”) shall survive for a period of sixty (60) days
following the expiration of the applicable statute of limitations and
(iii) Section 4.20 (Sufficiency of Assets) shall survive for a period of two
(2) years after the Closing Date. Notwithstanding the foregoing, any claims
asserted in good faith with reasonable specificity (to the extent known at such
time) and in writing by notice from the non-breaching party to the breaching
party prior to the expiration date of the applicable survival period shall not
thereafter be barred by the expiration of such survival period and such claims
shall survive until finally resolved. Each of the covenants or other agreements
contained in this Agreement shall survive the Closing Date.

7.02 Indemnification by Seller. Subject to the other terms and conditions of
this Article VII, Seller shall indemnify Buyer and its Affiliates and their
respective Representatives (collectively, the “Buyer Indemnitees”) against, and
shall hold each of them harmless from and against, any and all Losses incurred
or sustained by, or imposed upon, the Buyer Indemnitees based upon, arising out
of, with respect to or by reason of:

(a) any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement;

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement;

(c) any Excluded Asset or any Excluded Liability;

(d) any breach of the Contract Manufacturing Agreement, the Quality Agreement,
or the Transition Services Agreement; or

(e) to the extent attributable to actions or omissions occurring prior to
Closing, any non-compliance with the Federal Food, Drug, and Cosmetic Act and
any Laws and Governmental Orders administered by the FDA or any foreign
Governmental Authority having jurisdiction over Seller applicable to the design,
development, testing, manufacture, packaging, handling, distribution or sale of
Sternal Products.

7.03 Indemnification by Buyer. Subject to the other terms and conditions of this
Article VII, Buyer shall indemnify Seller and its Affiliates and their
respective Representatives (collectively, the “Seller Indemnitees”) against, and
shall hold each of them harmless from and against, any and all Losses incurred
or sustained by, or imposed upon, the Seller Indemnitees based upon, arising out
of, with respect to or by reason of:

 

42



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

(a) any inaccuracy in or breach of any of the representations or warranties of
Buyer contained in this Agreement;

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement; or

(c) any Assumed Liability.

7.04 Certain Limitations. The party making a claim under this Article VII is
referred to as the “Indemnified Party”, and the party against whom such claims
are asserted under this Article VII is referred to as the “Indemnifying Party”.
The indemnification provided for in Section 7.02 and Section 7.03 shall be
subject to the following limitations:

(a) Subject to Section 7.04(c), the Indemnifying Party shall not be liable to
the Indemnified Party for indemnification under Section 7.02(a) or
Section 7.03(a), as the case may be, until the aggregate amount of all Losses in
respect of indemnification under Section 7.02(a) or Section 7.03(a) exceeds
$200,000 (the “Deductible”), in which event the Indemnifying Party shall only be
required to pay or be liable for Losses in excess of the Deductible. With
respect to any claim as to which the Indemnified Party may be entitled to
indemnification under Section 7.02(a) or Section 7.03(a), as the case may be,
the Indemnifying Party shall not be liable for any individual or series of
related Losses which do not exceed $10,000 (which Losses shall not be counted
toward the Deductible).

(b) Subject to Section 7.04(c), the aggregate amount of all Losses for which an
Indemnifying Party shall be liable pursuant to Section 7.02(a) or
Section 7.03(a), as the case may be, shall not exceed ten percent (10%) of the
Purchase Price.

(c) Notwithstanding anything in this Agreement to the contrary, the limitations
on liability contained in Sections 7.04(a) and 7.04(b) for indemnification
pursuant to Section 7.02(a) and Section 7.03(a) shall not apply to breaches of
any Fundamental Representations, Statutory Representations and the
representations contained in Sections 5.01, 5.02 and 5.04; provided, however,
that an Indemnifying Party’s obligation to indemnify the Indemnified Party for
such Losses shall be limited to the amount of the Purchase Price, except in the
case of intentional misrepresentation or fraud as to which there shall be no
limit.

(d) The aggregate amount of all Losses for which Seller shall be liable pursuant
to Section 7.02(d) and 7.02(e) shall not exceed the amount of the Purchase Price
received by Seller from Buyer, except in the case of intentional
misrepresentation or fraud as to which there shall be no limit.

(e) For the avoidance of doubt, Losses for which Seller shall be liable pursuant
to Section 7.02(d): [****].

 

43



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

(f) Payments by an Indemnifying Party pursuant to Section 7.02 or Section 7.03
in respect of any Loss shall be limited to the amount of any liability or damage
that remains after deducting therefrom any insurance proceeds and any indemnity,
contribution or other similar payment received or reasonably expected to be
received by the Indemnified Party in respect of any such claim.

(g) Payments by an Indemnifying Party pursuant to Section 7.02 or Section 7.03
in respect of any Loss shall be reduced by (i) an amount equal to any Tax
benefit actually realized as a cash reduction to Taxes (determined on a with and
without basis) in the taxable year of the Loss as a result of such Loss by the
Indemnified Party and (ii) any recoveries actually received under an insurance
policy, less the amount expended to obtain such recoveries.

(h) In no event shall any Indemnifying Party be liable to any Indemnified Party
for any speculative, punitive, special or indirect damages, except to the extent
recovered pursuant to a third party claim or that would be recoverable for
breach of contract under applicable Law.

(i) Each Indemnified Party shall take, and cause its Affiliates to take, all
commercially reasonable steps to mitigate any Loss upon becoming aware of any
event or circumstance that would be reasonably expected to, or does, give rise
to a Loss, including incurring costs only to the minimum extent necessary to
remedy the breach that gives rise to such Loss.

(j) For purposes of the calculation of Losses indemnifiable pursuant to Sections
7.02(a) and 7.03(a), the representations and warranties of Seller and Buyer
shall not be deemed to be qualified by any references to materiality (or
Material Adverse Effect or terms of like import).

7.05 Indemnification Procedures.

(a) Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any action, suit, claim or other legal proceeding
made or brought by any Person who is not a party to this Agreement or an
Affiliate of a party to this Agreement or a Representative of the foregoing (a
“Third Party Claim”) against such Indemnified Party with respect to which the
Indemnifying Party is obligated to provide indemnification under this Agreement,
the Indemnified Party shall give the Indemnifying Party prompt, but in any event
within thirty (30) days, written notice thereof. The failure to give such prompt
written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party shall describe the Third Party Claim in reasonable detail,
shall include copies of all material written evidence thereof and shall indicate
the estimated amount, if reasonably practicable, of the Loss that has been or
may be sustained by the Indemnified Party. The Indemnifying Party shall have the
right to participate in, or by giving written notice to the Indemnified Party,
to assume the defense of any Third Party Claim at the Indemnifying Party’s
expense and by the Indemnifying Party’s own counsel, and the

 

44



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

Indemnified Party shall cooperate in good faith in such defense, provided that
the Indemnifying Party shall not have the right to assume such defense if
(i) the Third Party Claim relates to or involves any criminal or quasi criminal
Action or proceeding, (ii) the Indemnified Party reasonably believes an adverse
determination with respect to the Third Party Claim would be detrimental to or
injure the Indemnified Party’s reputation or future business prospects, or
(iii) the Third Party Claim seeks an injunction or other equitable relief
against the Indemnified Party (but only to the extent necessary to defend
against the injunction or claim for other equitable relief) or (iv) there exists
or would, or could reasonably be expected to, exist a conflict of interest
between the Indemnified Party and Indemnifying Party that would make it
inappropriate in the reasonable judgment of the Indemnified Party for the
Indemnifying Party to control the defense. In the event the Indemnifying Party
has assumed defense of a Third Party Claim and there exists or would, or could
reasonably be expected to, exist a conflict of interest that would make it
inappropriate in the reasonable judgment of the Indemnified Party for the same
counsel to represent both the Indemnified Party and the Indemnifying Party, then
the Indemnified Party shall have the right to request the Indemnifying Party to
appoint alternative legal counsel, failing which the Indemnified Party may
regain control of the defense and proceed under this Section as if the
Indemnifying Party had not assumed control of the defense. In the event that the
Indemnifying Party assumes the defense of any Third Party Claim, subject to
Section 7.05(b), it shall have the right to take such action as it deems
necessary to avoid, dispute, defend, appeal or make counterclaims pertaining to
any such Third Party Claim in the name and on behalf of the Indemnified Party.
The Indemnified Party shall have the right, at its own cost and expense, to
participate in the defense of any Third Party Claim with counsel selected by it
subject to the Indemnifying Party’s right to control the defense thereof. If the
Indemnifying Party elects not to compromise or defend such Third Party Claim or
fails to promptly notify the Indemnified Party in writing of its election to
defend as provided in this Agreement, the Indemnified Party may, subject to
Section 7.05(b), pay, compromise, defend such Third Party Claim and seek
indemnification for any and all Losses based upon, arising from or relating to
such Third Party Claim. In such case, the Indemnified Party will provide the
Indemnifying Party with a running total of Loses for which indemnification is
sought, with such running total to be updated no less than once per calendar
quarter. Seller and Buyer shall cooperate with each other in all reasonable
respects in connection with the defense of any Third Party Claim, including
making available (subject to the provisions of Section 6.02) records relating to
such Third Party Claim and furnishing, without expense (other than reimbursement
of actual out-of-pocket expenses) to the defending party, management employees
of the non-defending party as may be reasonably necessary for the preparation of
the defense of such Third Party Claim.

(b) Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld or delayed), except as
provided in this Section 7.05(b). If a firm offer is made to settle a Third
Party Claim without leading to liability or the creation of a financial or other
obligation on the part of the Indemnified Party and provides, in customary form,
for the unconditional release of each Indemnified Party from all liabilities and
obligations in connection with such Third Party Claim and the Indemnifying Party
desires to accept and agree to such offer, the Indemnifying Party shall give
written notice to that effect to the Indemnified Party. If

 

45



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

the Indemnified Party fails to consent to such firm offer within fifteen
(15) Business Days after its receipt of such notice, the Indemnified Party may
continue to contest or defend such Third Party Claim and in such event, the
maximum liability of the Indemnifying Party as to such Third Party Claim shall
not exceed the amount of such settlement offer. If the Indemnified Party fails
to consent to such firm offer and also fails to assume defense of such Third
Party Claim, the Indemnifying Party may settle the Third Party Claim upon the
terms set forth in such firm offer to settle such Third Party Claim. If the
Indemnified Party has assumed the defense pursuant to Section 7.05(a), it shall
not agree to any settlement without the written consent of the Indemnifying
Party (which consent shall not be unreasonably withheld or delayed).

(c) Direct Claims. Any claim by an Indemnified Party on account of a Loss which
does not result from a Third Party Claim (a “Direct Claim”) shall be asserted by
the Indemnified Party giving the Indemnifying Party prompt written notice
thereof. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Direct Claim in reasonable detail, shall include copies of all material written
evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have thirty (30) days after its receipt of
such notice to respond in writing to such Direct Claim. During such 30-day
period, the Indemnified Party shall allow the Indemnifying Party and its
professional advisors to investigate the matter or circumstance alleged to give
rise to the Direct Claim, and whether and to what extent any amount is payable
in respect of the Direct Claim and the Indemnified Party shall assist the
Indemnifying Party’s investigation by giving such information and assistance
(including access to the Indemnified Party’s premises and personnel and the
right to examine and copy any accounts, documents or records) as the
Indemnifying Party or any of its professional advisors may reasonably request.
If the Indemnifying Party does not so respond within such 30-day period, the
Indemnifying Party shall be deemed to have accepted such claim and shall be
liable to the Indemnified Party for the amount thereof. If the Indemnifying
Party rejects such claim during such 30-day period, the Indemnified Party shall
be free to pursue such remedies as may be available to the Indemnified Party on
the terms and subject to the provisions of this Agreement.

7.06 Exclusive Remedies. Subject to Section 8.11, the parties acknowledge and
agree that their sole and exclusive remedy with respect to any and all claims
(other than claims arising from intentional misrepresentation or fraud on the
part of a party hereto in connection with the transactions contemplated by this
Agreement) for any breach of any representation, warranty, covenant, agreement
or obligation set forth herein or otherwise relating to the subject matter of
this Agreement, shall be pursuant to the indemnification provisions set forth in
this Article VII. Nothing in this Section 7.06 shall limit any Person’s right to
seek and obtain any equitable relief to which any Person shall be entitled
pursuant to Section 8.11 or to seek any remedy on account of any intentional
misrepresentation or fraud by any party hereto.

 

46



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

ARTICLE VIII

MISCELLANEOUS

8.01 Expenses. Except as otherwise expressly provided herein (including
Section 6.04 hereof), all costs and expenses, including, without limitation,
fees and disbursements of counsel, financial advisors and accountants, incurred
in connection with this Agreement and the transactions contemplated hereby shall
be paid by the party incurring such costs and expenses, whether or not the
Closing shall have occurred.

8.02 Notices. All notices, requests, consents, claims, demands, waivers and,
unless otherwise expressly provided for herein, other communications hereunder
shall be in writing and shall be deemed to have been given (a) when delivered by
hand (with written confirmation of receipt); (b) when received by the addressee
if sent by a nationally recognized overnight courier (receipt requested); or
(c) on the date sent by facsimile (with confirmation of transmission) if sent
during normal business hours of the recipient, and on the next Business Day if
sent after normal business hours of the recipient. Such communications must be
sent to the respective parties at the following addresses (or at such other
address for a party as shall be specified in a notice given in accordance with
this Section 8.02):

 

If to Seller:   

RTI Surgical, Inc.

Attn: Robert P. Jordheim (or his successor)

11621 Research Circle

Alachua, FL 32615

Facsimile: 386-462-3821

with a copy to:   

RTI Surgical, Inc.

Attn: Keith C. Koford (or his successor)

11621 Research Circle

Alachua, FL 32615

Facsimile: 386-418-5157

and with a copy to:   

Holland & Knight LLP

Attn: Robert Grammig

100 North Tampa Street, Suite 4100

Tampa, FL 33602

Facsimile: 813-229-0134

If to Buyer or Guarantor:   

Vance Street Capital LLC
11150 Santa Monica Blvd. #750

Los Angeles, CA 90025

Attention: Brian Martin

Facsimile: (310) 478-8072

with a copy to:   

Paul Hastings LLP

515 S. Flower St., Twenty-Fifth Floor

Los Angeles, California 90071

Attention: Robert Miller

Facsimile: (213) 996-3254

 

47



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

8.03 Interpretation. For purposes of this Agreement, (a) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; and (b) the words “herein,” “hereof,” “hereby,” “hereto” and
“hereunder” refer to this Agreement as a whole. Unless the context otherwise
requires, references herein: (x) to Articles, Sections, Disclosure Schedules and
Exhibits mean the Articles and Sections of, and Disclosure Schedules and
Exhibits attached to, this Agreement; (y) to an agreement, instrument or other
document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof and (z) to a statute means such statute as amended from time
to time and includes any successor legislation thereto and any regulations
promulgated thereunder. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted. The Disclosure
Schedules and Exhibits referred to herein shall be construed with, and as an
integral part of, this Agreement to the same extent as if they were set forth
verbatim herein.

8.04 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

8.05 Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

8.06 Entire Agreement. This Agreement and the other Transaction Documents
constitute the sole and entire agreement of the parties to this Agreement with
respect to the subject matter contained herein and therein, and supersede all
prior and contemporaneous representations, warranties, understandings and
agreements, both written and oral, with respect to such subject matter. In the
event of any inconsistency between the statements in the body of this Agreement
and those in the other Transaction Documents, the Exhibits and Disclosure
Schedules (other than an exception expressly set forth as such in the Disclosure
Schedules), the statements in the body of this Agreement will control.

8.07 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. Neither party may assign its rights or obligations hereunder
without the prior written consent of the other party, which consent shall not be
unreasonably withheld or delayed, except that no prior consent is required for
assignment to an Affiliate and Buyer may assign its rights hereunder to any
Person as security for financing or in connection with a sale of all or
substantially all of the assets of the Business. No assignment shall relieve the
assigning party of any of its obligations hereunder.

 

48



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

8.08 No Third Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
or entity any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement. Notwithstanding anything to the
contrary in this Section 8.08, Buyer’s and Guarantor’s lenders under their
financing agreements are express third party beneficiaries of Section 6.13 of
this Agreement.

8.09 Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.
No waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. No waiver by
any party shall operate or be construed as a waiver in respect of any failure,
breach or default not expressly identified by such written waiver, whether of a
similar or different character, and whether occurring before or after that
waiver. No failure to exercise, or delay in exercising, any right, remedy, power
or privilege arising from this Agreement shall operate or be construed as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. Notwithstanding
anything to the contrary in this Section 8.09, any amendments or waivers to
Section 6.13 of this Agreement shall require the prior written consent of
Buyer’s and Guarantor’s lenders under their financing agreements.

8.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction).

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF DELAWARE IN EACH CASE LOCATED IN THE
CITY OF WILMINGTON AND COUNTY OF NEW CASTLE, AND EACH PARTY IRREVOCABLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO
THE LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

49



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 8.10(c).

8.11 Specific Performance. The parties agree that irreparable damage would occur
if any provision of this Agreement were not performed in accordance with the
terms hereof and that the parties shall be entitled to specific performance of
the terms hereof, in addition to any other remedy to which they are entitled at
law or in equity.

8.12 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

8.13 Non-recourse. This Agreement may only be enforced against, and any claim,
action, suit or other legal proceeding based upon, arising out of, or related to
this Agreement, or the negotiation, execution or performance of this Agreement,
may only be brought against the entities that are expressly named as parties
hereto (including successors and assigns of such parties) and then only with
respect to the specific obligations set forth herein with respect to such party.
No past, present or future director, officer, employee, incorporator, manager,
member, partner, stockholder, Affiliate, agent, attorney or other Representative
of any party hereto or of any Affiliate of any party hereto, or any of their
successors or permitted assigns, shall have any liability for any obligations or
liabilities of any party hereto under this Agreement or for any claim, action,
suit or other legal proceeding based on, in respect of or by reason of the
transactions contemplated hereby.

8.14 Obligations of Guarantor. Guarantor is jointly and severally liable for all
warranties, representations, covenants, performance obligations, and sums
presently payable, or which may become payable, under this Agreement, including
any Transaction Documents executed in connections with this Agreement, and any
subsequent amendments hereto or thereto. Seller shall not be required to attempt
against Buyer before proceeding against Guarantor.

 

50



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

RTI SURGICAL, INC. By:  

 

Name:  

 

Title:  

 

 

Signature Page to Asset Purchase Agreement



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

A&E ADVANCED CLOSURE SYSTEMS, LLC By:                                     
                                                             Name: Michael
Janish Title: Chief Executive Officer and President ALTO DEVELOPMENT CORP
By:                                     
                                                             Name: Michael
Janish Title: Chief Executive Officer and President VANCE STREET CAPITAL II,
L.P., solely for purposes of Section 6.13

By: Vance Street Management LLC,

its General Partner

By:                                     
                                                             Richard Roeder,
Managing Member

 

Signature Page to Asset Purchase Agreement